Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 1 of 101 Page ID #:139




   1 Laurence M. Rosen, Esq. (SBN 219683)
     THE ROSEN LAW FIRM, P.A.
   2
     355 South Grand Avenue, Suite 2450
   3 Los Angeles, CA 90071
     Telephone: (213) 785-2610
   4
     Facsimile: (213) 226-4684
   5 Email: lrosen@rosenlegal.com
   6
       Counsel for Plaintiff
   7
                                UNITED STATES DISTRICT COURT
   8
                               CENTRAL DISTRICT OF CALIFORNIA
   9
        DANIEL KAUFFMAN, Individually and Case No: 2:19-CV-00163-MWF-JPR
 10
        on behalf of all others similarly situated,
 11
 12            Plaintiff,
                                                      AMENDED CLASS ACTION
 13            v.                                     COMPLAINT FOR VIOLATION
 14                                                   OF THE FEDERAL SECURITIES
        NATURAL HEALTH TRENDS CORP.,                  LAWS
 15     CHRIS T. SHARNG, and TIMOTHY S.
 16     DAVIDSON,

 17            Defendants.                            JURY TRIAL DEMANDED
 18
             Lead Plaintiff Xia Yang (“Plaintiff”), by Plaintiff’s undersigned attorneys,
 19
       individually and on behalf of all other persons similarly situated, alleges the following
 20
       based upon personal knowledge as to Plaintiff’s own acts, and information and belief
 21
       as to all other matters, based upon, inter alia, the investigation conducted by and
 22
       through Plaintiff’s attorneys that included, among other things, reviewing Defendants’
 23
       public documents, conference calls, and public announcements, the United States
 24
       Securities and Exchange Commission (“SEC”) filings of Natural Health Trends Corp.
 25
       (“NHTC” or “Company”), wire and press releases and other information readily
 26
 27
 28
                                           -1-
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 2 of 101 Page ID #:140




   1 obtainable on the Internet. Plaintiff believes that substantial evidentiary support will
   2 exist for the allegations set forth herein after a reasonable opportunity for discovery.
   3                              NATURE OF THE ACTION
   4         1.    This is a federal securities class action brought on behalf of a class
   5 consisting of all persons and entities, other than Defendants 1 and their affiliates, who
   6 purchased or otherwise acquired the securities of NHTC from April 27, 2016 through
   7 February 21, 2019, both dates inclusive (“Class Period”). Plaintiff pursues remedies
   8 against NHTC and certain of its officers and directors for violations of federal securities
   9 laws.
 10          2.    On January 5, 2019, China Central Television (“CCTV”), the top state-
 11 run media organization in the People’s Republic of China (“China” or “PRC”),
 12 broadcast a news program (“CCTV Exposé”) 2 revealing, among other things, that: (i)
 13 NHTC was operating as a pyramid scheme in contravention of Chinese laws and
 14 directly contrary to Defendants’ vigorous public denials, (ii) the Company had been
 15 making false and misleading claims about the health effects of one of the Company’s
 16 leading products, known as “Noni Juice”; and (iii) the Company was packaging its
 17 health foods as foreign products to attract domestic consumer attention, misleading
 18 Chinese consumers regarding the origin of the products they purchased. On January 7,
 19 2019, in reaction to the CCTV Exposé, investors bid down the price of NHTC common
 20 stock by approximately 14% on relatively large volume of 789,000 shares traded.
 21          3.    On February 21, 2019, after the close of trading, NHTC disclosed that, in
 22 the face of “adverse local publicity and the Chinese government’s 100-day campaign”
 23 against suspected illegal practices involving health products, the Company had
 24
      The Defendants include: NHTC; its president, Chris T. Sharng (“Sharng”); and its
       1
 25 chief financial officer, Timothy S. Davidson (“Davidson”).
 26 2 Attached hereto as Exhibit A and incorporated herein by reference is an English
 27 translation of the CCTV Exposé.
 28
                                            -2-
           Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 3 of 101 Page ID #:141




   1 “voluntarily decided in January to temporarily suspend” its business operations “to
   2 ensure we continue to conduct our business in compliance with all applicable laws in
   3 China.” The Company advised the market that “this suspension of member activities
   4 may have a material adverse effect on our business in the near-term.” 3 On this news,
   5 the Company’s stock opened on February 22, 2019 at $12.26 per share, a decline of an
   6 additional 13% from the $14.11 close on February 21, 2019. As of the filing of this
   7 complaint, NHTC’s operations remain suspended.
   8         4.    During the Class Period, from April 27, 2016 through February 21, 2019,
   9 both dates inclusive, NHTC and certain of its officers affirmatively misrepresented that
 10 the Company complied with Chinese laws that render pyramid schemes illegal and
 11 prohibit misleading consumers about the benefits of its products. In fact, contrary to
 12 their myriad claims and denials, NHTC’s operations in the PRC – where the Company
 13 generated substantially all of its revenue – were a pyramid scheme. The Company
 14 compensated its “members” – consumers who sold the Company’s products to other
 15 consumers – and employees for recruiting new members and requiring members to
 16 purchase the Company’s products. In addition, in contravention of Chinese laws and
 17 regulations, the Company misled Chinese consumers about the health benefits and
 18 origin of its products.
 19          5.    With respect to improper commissions, Defendants stated publicly that
 20 the Company’s members could earn commissions: (1) based on product purchases
 21 made by their “down-stream” members; 4 and (2) through retail markups on sales of
 22 products purchased by members at wholesale prices. Defendants also assured investors
 23
 24
       3
         As explained below, the Company refers to its salespersons as “members” and
       considers them independent contractors, rather than employees.
 25
      The Company encourages members to recruit other, “down-stream” members to sell
       4
 26 its products. Thus, for example, if Member A recruits Member B and Member C into
 27 an organization, Members B and C are Member A’s down-stream members.
 28
                                            -3-
           Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 4 of 101 Page ID #:142




   1 that the Company’s China subsidiary did not pay commissions, a practice that, under
   2 certain circumstances detailed below, Chinese law prohibits.
   3        6.    Defendants’ statements regarding NHTC’s payment of commissions were
   4 materially false and misleading. As the CCTV Exposé revealed, Defendants failed to
   5 disclose that the Company compensates its members and employees in China based on
   6 the number of new members they recruited. Defendants knew or were reckless in not
   7 knowing that in direction contravention of Chinese law and regulation, Defendants
   8 rewarded members and employees for recruiting additional members irrespective of
   9 their sales performance.
 10         7.    Defendants also stated that the Company’s e-commerce direct selling
 11 model in Hong Kong and its e-commerce retail platform in the PRC complied with
 12 applicable Chinese laws and regulations. Such statements were materially false and
 13 misleading, however, because the Company’s sales of Noni Juice product within the
 14 PRC comply with neither of the two requirements for entry as a foreign health food
 15 into the Chinese domestic market. As the CCTV Exposé revealed, the State
 16 Supervisory Authority did not authorize the sale of Noni Juice nor was NHTC
 17 compliant with the PRC’s requirements for cross-border e-commerce. Defendants
 18 therefore knew or were reckless in not knowing that their statements regarding
 19 compliance with e-commerce and direct selling laws in the PRC were false and
 20 misleading.
 21         8.    In addition, Defendants attributed the Company’s financial successes
 22 during the Class Period to various factors while omitting any mention of NHTC’s
 23 illegal conduct and affirmatively misrepresenting its compliance. Defendants’
 24 omission of their pyramid scheme operations and/or contravention of the law and
 25 regulations for foreign health foods rendered their statements regarding the Company’s
 26 financial success false and misleading because NHTC’s success resulted directly from
 27
 28
                                          -4-
         Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 5 of 101 Page ID #:143




   1 its illegal conduct, rather than the various other factors Defendants identified, depriving
   2 investors of information material to the sources of the Company’s success.
   3         9.    As a result of Defendants’ wrongful acts and omissions, and the decline
   4 in the market value of the Company’s securities, Plaintiff and other Class members
   5 have suffered significant losses and damages.
   6                             JURISDICTION AND VENUE
   7         10.   The claims asserted herein arise under and pursuant to Sections 10(b) and
   8 20(a) of the Exchange Act (15 U.S.C. §§78j(b) and 78t(a)) and Rule 10b-5 promulgated
   9 thereunder (17 C.F.R. § 240.10b-5).
 10          11.   This Court has jurisdiction over the subject matter of this action pursuant
 11 to § 27 of the Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. §1331.
 12          12.   Venue is proper in this District pursuant to §27 of the Exchange Act, 15
 13 U.S.C. §78aa and 28 U.S.C. §1391(b), as Defendants conduct business in this District,
 14 maintain their principal place of business in this District, and a significant portion of
 15 Defendants’ actions and the subsequent damages took place within this District.
 16          13.   In connection with the acts, conduct and other wrongs alleged in this
 17 Complaint, Defendants, directly or indirectly, used the means and instrumentalities of
 18 interstate commerce, including but not limited to, the United States mail, interstate
 19 telephone communications and the facilities of the national securities exchange.
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                           -5-
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 6 of 101 Page ID #:144




   1                                        PARTIES
   2        14.    Plaintiff, as set forth in the Certification submitted in connection with
   3 Plaintiff’s lead plaintiff motion filed in this action, (ECF No. 10-2), acquired NHTC
   4 securities at artificially inflated prices during the Class Period and was damaged upon
   5 the revelation of the alleged corrective disclosure.
   6        15.    NHTC operates as an international direct-selling and e-commerce
   7 company. NHTC was originally incorporated as a Florida corporation in 1988, but
   8 reincorporated as a Delaware corporation in 2005. In January 2019, the Company
   9 relocated its corporate headquarters from Rolling Hills Estates, California to Hong
 10 Kong. Its common stock trades on the NASDAQ under the ticker symbol “NHTC.”
 11         16.    Defendant Sharng has served as the Company’s President since February
 12 2007, and as a director since March 2012.
 13         17.    Defendant Davidson has served as the Company’s Chief Financial Officer
 14 (“CFO”) and Senior Vice President since February 2007.
 15         18.    Together, Sharng and Davidson are “Individual Defendants.” Each of the
 16 Individual Defendants:
 17                (a)   directly participated in the management of the Company;
 18                (b)   was directly involved in the day-to-day operations of the Company
 19         at the highest levels;
 20                (c)   was privy to confidential proprietary information concerning the
 21         Company and its business and operations;
 22                (d)   was directly or indirectly involved in drafting, producing,
 23         reviewing and/or disseminating the false and misleading statements and
 24         information alleged herein;
 25                (e)   was directly or indirectly involved in the oversight or
 26         implementation of the Company’s internal controls;
 27
 28
                                          -6-
         Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 7 of 101 Page ID #:145




   1              (f)   certified, pursuant to the Sarbanes-Oxley Act of 2002, as to the
   2       Company’s compliance with the requirements of Section 13(a) or 15(d) of the
   3       Securities Exchange Act of 1934 and to the Company’s quarterly and annual
   4       reports filed with the Securities and Exchange Commission during the Class
   5       Period as having fairly presented, in all material respects, the financial condition
   6       and results of operations of the Company;
   7              (g)   was aware of or recklessly disregarded the fact that the false and
   8       misleading statements were being issued concerning the Company; and
   9              (h)   approved or ratified these statements in violation of the federal
 10        securities laws.
 11        19.    NHTC is liable for the acts of the Individual Defendants and its employees
 12 under the doctrine of respondeat superior and common law principles of agency as all
 13 of the wrongful acts complained of herein were carried out within the scope of their
 14 employment with authorization.
 15        20.    The scienter of the Individual Defendants and other employees and agents
 16 of the Company is similarly imputed to NHTC under respondeat superior and agency
 17 principles.
 18        21.    NHTC and the Individual Defendants are collectively referred to herein
 19 as “Defendants.”
 20                           SUBSTANTIVE ALLEGATIONS
 21                                       Background
 22 The Company and its Business
 23        22.    NHTC describes itself as “an international direct-selling and e-commerce
 24 company” whose subsidiaries sell personal care, wellness, and “quality of life”
 25 products under the “NHT Global” brand. NHTC’s subsidiaries are located in mainland
 26 China, Hong Kong, and elsewhere.
 27
 28
                                          -7-
         Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 8 of 101 Page ID #:146




   1        23.    The Company offers a line of “NHT Global” branded products in seven
   2 distinct categories: wellness, herbal, beauty, lifestyle, home, baby, and active. Among
   3 NHTC’s principal wellness products is Noni Juice from which the Company derives
   4 more than 10% of its total revenue.
   5        24.    NHTC distributes its products internationally primarily through a network
   6 marketing system, which is a form of person-to-person direct selling. The Company
   7 relies upon its “members” to market its products based on the strength of personal
   8 recommendations to friends, neighbors, relatives, and close acquaintances. The
   9 Company states that “[v]irtually all of [its] members are independent full-time or part-
 10 time contractors who purchase products directly from [its] subsidiaries via the internet
 11 for their own personal consumption or for resale to retail consumers.” The Company
 12 notes, however, that “[p]urchasers of [its] products in some of [its] smaller markets and
 13 purchasers of [its] products from [its] China subsidiary may purchase only for their
 14 own personal consumption and not for resale.”
 15         25.    As of December 31, 2018, the Company employed 153 total full-time
 16 employees worldwide, of which 102 were located in Greater China (Hong Kong,
 17 China, and Taiwan). The Company states that it “incur[s] a low level of overhead and
 18 are run by a small number of executives, who rely on a small group of employees,” and
 19 that its “future success depends to a significant degree on the skills, experience and
 20 efforts of our top management and directors.”
 21         26.    The Company conducts its business almost exclusively in Greater China.
 22 Its Hong Kong operations “account for a substantial portion of our overall business,
 23 and substantially all of our Hong Kong business is derived from the sale of products to
 24 members in China.” NHTC reports that “[i]n 2018 and 2017, approximately 88% and
 25 89% of [its] revenue, respectively, was generated in Hong Kong. Substantially all of
 26 [its] Hong Kong revenues are derived from the sale of products that are delivered to
 27 members in China.”
 28
                                          -8-
         Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 9 of 101 Page ID #:147




   1 China Central Television and the CCTV Exposé
   2        27.   Incorporated in 1958, China Central Television (“CCTV”) is the top state-
   3 level media organization controlled by the China Communist Party and the
   4 Government of the People’s Republic of China. China’s State Administration of Press,
   5 Publication, Radio, Film and Television currently manages CCTV. Accordingly, the
   6 Chinese government approves the content of all CCTV programs. CCTV operates news
   7 channel CCTV 13. On January 5, 2019, CCTV 13 aired the CCTV Exposé, which was
   8 the result of a “several-month-long investigation.”
   9   CCTV Exposé on NHTC’s Compensation Policy
 10         28.   The CCTV Exposé described with particularity indicia that in violation of
 11 PRC laws and regulations, NHTC operated as an illegal pyramid scheme. Prospective
 12 new members are lured by promises made in NHTC training sessions that after just a
 13 few years of work, a member could be making “tens of millions” of yuan: “First, they
 14 begin by explaining how much money you will make by buying the goods. More
 15 importantly, many participants, all-too-readily believe the pie-in-the-sky stores
 16 promised to them by organizers and leaders.”
 17         29.   At NHTC, membership – at least on its surface – has its privileges. One
 18 “senior member” of NHTC, identified as “Ms. Hu,” who resides in Wuhan, China,
 19 explained: “Why? Because you have taken this spot due to this 20,000 RMB. The
 20 points of all the people under you are connected with you. His points are connected
 21 with you. The people he recruits later and the members he recommends have something
 22 to do with you for the whole lifetime.” She also claimed that, “[o]nce you achieve
 23 platinum grade, you can be a representative in 48 countries. On the internet, you can
 24 do business all over the globe. Many people have achieved financial freedom by way
 25 of working hard for three to five years.”
 26         30.   Mr. Ye, another “senior member” of NHTC and a resident of Chongqing,
 27 PRC, further explained: “Each level has different rewards. With the increasing of your
 28
                                          -9-
         Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 10 of 101 Page ID #:148




   1 level, the company will give you certain benefits. At level 9, the highest level, your
   2 children can go to the United States and study for free.”
   3         31.   The CCTV Exposé also revealed that to lure new members, NHTC paid
   4 current members commissions for enrolling additional members. The Company
   5 expressly instructed new members that they earned commissions for recruiting down-
   6 stream members, stating, “[n]ot only will you receive discounts on buying products,
   7 but you can also make money by recruiting new members.” On this point, the CCTV
   8 Exposé showed a clip from one of NHTC’s “online sharing meetings” that the
   9 Company “made especially for members” and restricted to them. According to the
  10 CCTV Exposé, this online content was “extremely private, and you must first purchase
  11 [NHTC] products and become a member before you can acquire a login account and
  12 password. The content focuses mainly on higher-level members teaching new members
  13 how to deal with family members, how to boast about the products, and how to recruit
  14 downline.” During the clip from the online sharing meeting, the speaker stated as
  15 follows:
  16               Let’s take another look at one of the reason for doing NHT—
  17               it is our profit model. It has been called the 8th Wonder of the
                   World. If you only recommend two members in the first
  18               month, your income will be 116 USD. Then, in the second
  19               month, if it’s doubled to four members, then your income is
                   332 USD, increasing by a factor of 2 to the n-th power. So,
  20               my total annual income is 679770 USD.
  21
       Former NHTC Employees Confirm NHTC’s Payment of Commissions in China
  22
             32.   Former employees of NHTC confirmed that the Company has been paying
  23
       commissions in the PRC. Former Employee 1 (“FE 1”) 5 received commissions by
  24
  25
  26
      FE 1 was a sales representative at NHTC Changzhou from April 2012 to January
       5

  27 2014. During FE 1’s employment at NHTC in such capacity, FE 1 was responsible for
  28
                                            - 10 -
           Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 11 of 101 Page ID #:149




   1 recruiting new members and selling products to such new members. FE 1 stated that
   2 according to the Company’s regulations, employees could not obtain any commissions
   3 based on his or her sales performance, but that as a sales representative, commissions
   4 actually comprised a material portion of FE 1’s earnings since NHTC provided FE 1
   5 with only a low base salary.
   6        33.    Former Employee 2 (“FE 2”) 6 confirmed that NHTC paid commissions
   7 based on either sales performance or the number of new members recruited. FE 2 also
   8 confirmed that such commissions were offered and made available to FE 2.
   9 CCTV Exposé Details the Impact of NHTC’s Pyramid Scheme
  10        34.    Not only did NHTC’s sales methods indicate that it operated as a pyramid
  11 scheme in violation of PRC law and regulations, but the CCTV Exposé detailed the
  12 paradigmatic and pernicious impact on NHTC’s members, supporting that NHTC
  13 operated an illegal pyramid scheme. As the CCTV Exposé explained, “many members
  14 do not obtain the benefits promised in the propaganda, but rather, deeply suffer from
  15 them. Because the products produce no miraculous effects, they are difficult to sell.”
  16 Members often “pay with their own money in order to receive the bonuses that come
  17 with offline points and maintain their level,” incurring “a heavy debt” because they are
  18 required to make an initial purchase of no less than 18,000 RMB to become members.
  19 NHTC’s membership point system then forces members to remain in the system: “You
  20 have to keep buying products again and again to ensure that you don’t drop down a
  21 level and waste all your previous efforts.”
  22
     recruiting new members through networking and tourism, training and communicating
  23 with new members, improving members’ sales performance.
  24 6 FE 2 was an operations manager at NHTC Beijing from November 2014 to June 2015.
  25 During FE 2’s employment at NHTC in such capacity, FE 2 was responsible for
     supervising daily operations at the Beijing branch and administrative duties. FE 2 also
  26 provided support for operations at NHTC’s Tianjin, Hebei, and Inter Mongolia
  27 branches.
  28
                                           - 11 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 12 of 101 Page ID #:150




   1         35.   As a result, becoming an NHTC member leaves many destitute, their
   2 families in discord, and their homes serving merely as storage units for unwanted
   3 NHTC products. The CCTV Exposé revealed how several NHTC members’
   4 experiences affected them.
   5         36.    An individual known as “Ms. Liu,” who resides in Wuhan, China with
   6 her husband, “opened a shop and did business together there.” NHTC left Ms. Liu’s
   7 husband “cling[ing] to his cell phone” “[e]very night,” with “many health care products
   8 at home,” and Ms. Liu had “discovered a lot of products [from NHTC] in our family
   9 warehouse.” According to the CCTV Exposé, Ms. Liu’s husband “got obsessed,”
  10 continually falling “deeper and deeper into it.” Over the past year, according to Ms.
  11 Liu, her husband “not only failed to make any money but has also incurred a heavy
  12 debt. She often argues with her husband and their feelings for each other are on the
  13 verge of destruction.”
  14         37.   Mr. Ye fared somewhat better, according to the CCTV Exposé, but only
  15 because “when Mr. Ye discovered that there was nothing special about the products,
  16 he opted out. However, his wife had become deeply involved with it, and eventually
  17 divorced Mr. Ye because of her obsession.”
  18         38.   The cases of Mr. Ye and Ms. Liu, according to the CCTV Exposé, “are
  19 not isolated cases. There are family victims of similar experiences in many areas of the
  20 country,” including especially in “southern areas [of the PRC], like Guangzhou,
  21 Shenzhen, Wuhan, and Changsha.” According to Ms. Liu, “There are worse cases than
  22 mine: families fell apart and people lost everything. The families of nearly every person
  23 who enters this group have either become divorced or bankrupt.” Mr. Ye stated:
  24 “Everyone is counting up and adjusting their points. Some people spent over 200000,
  25 finally buying a room full of the stuff, and eventually they fall to the very bottom.”
  26
  27
  28
                                           - 12 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 13 of 101 Page ID #:151




   1 CCTV Exposé on Application of the Pyramid Law
   2         39.   The CCTV Exposé then explained although Mr. Ye had reported NHTC
   3 to Chinese authorities based on his suspicions that the Company had engaged in
   4 “pyramid behavior,” he understood that such authorities did not have legal jurisdiction
   5 to prosecute NHTC or its officers under China’s Regulation on Prohibition of Pyramid
   6 Selling (“Pyramid Law”).
   7         40.   The CCTV Exposé explained the provisions of the Pyramid Law and the
   8 issues surrounding the jurisdiction of Chinese authorities to prosecute violators such as
   9 NHTC under the Pyramid Law.
  10         41.   By way of background, the Pyramid Law, effective since November 1,
  11 2005, generally prohibits, among other things, the compensation of participants in an
  12 organization for recruiting additional participants based either on the additional
  13 participants’ product sales or the number of additional participants they recruit. 7
  14         42.   Article 2 of the Pyramid Law defines “pyramid selling” as “such an act
  15 whereby an organizer or operator seeks for unlawful interests, disturbs the economic
  16 order and affects the social stability by recruiting persons, calculating and paying
  17 remunerations to recruiters on the basis of the number of persons a recruiter has directly
  18 or indirectly recruited or the sales performance, or asking the recruiters to pay a certain
  19 fee for obtaining the qualification for participation.”
  20         43.   Article 7 of the Pyramid Law states that the following acts constitute
  21 pyramid selling:
  22               (1) An organizer or operator seeks for unlawful interests by
  23                   recruiting persons to participate in pyramid selling,
                       asking the recruiters to persuade others to participate in
  24                   pyramid selling, calculating and paying remunerations
  25
  26   Attached hereto as Exhibit B and incorporated herein by reference is an English
       7

  27 translation of the Pyramid Law.
  28
                                            - 13 -
           Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 14 of 101 Page ID #:152




   1                   (including material awards and other economic interests,
                       the same below) to the recruiters on the basis of the
   2                   number of persons a recruiter has directly or indirectly
   3                   recruited in a rotating way;

   4               (2) An organizer or operator seeks for unlawful interests by
   5                   recruiting persons to participate in pyramid selling and
                       asking the recruiters to pay fees explicitly or in any
   6                   disguised form like purchasing commodities for
   7                   obtaining the qualification for participating in pyramid
                       selling or recruiting others to participate in pyramid
   8                   selling; and
   9
                   (3) An organizer or operator seeks for unlawful interests by
  10                   recruiting persons to participate in pyramid selling,
  11                   asking the recruiters to persuade others to participate in
                       pyramid selling so as to form a multi-level relationship,
  12                   and calculating and paying the remuneration to an upper-
  13                   level promoter on the basis of the sales performance of
                       the promoters below.
  14
             44.   The CCTV Exposé then presented the views of Yushan Yue, a legal
  15
       expert, who stated:
  16
                   Just like this making money in the name of selling juice but
  17
                   actually using this form of, it can essentially be categorized
  18               as belonging to pyramid scheme behavior. Because we note
                   that pyramid schemes are not so much about selling products.
  19
                   But rather, they are about recruiting others and determining
  20               income on the basis of one’s level. Then this is usually what
                   we call a pyramid scheme. In serious instances, it may even
  21
                   violate criminal law. Our country’s criminal law clearly
  22               states that the following activities are punishable by up to
                   five years of imprisonment or criminal detention and can also
  23
                   be fined, and if the circumstances are very serious, these
  24               activities are punishable by no less than five years of
                   imprisonment or criminal detention and can also be fined: in
  25
                   the name of promoting merchandise or providing services
  26               conduct events that require participants to qualify by
  27               membership via submitting payment, purchasing

  28
                                           - 14 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 15 of 101 Page ID #:153




   1             merchandise services, or other methods, while in accordance
                 with a certain order that forms a hierarchy, taking the number
   2             of directly or indirectly recruited personnel as the basis for
   3             remuneration or legislation, to lure and force participants to
                 continue to recruit other participants, defraud property,
   4             disrupt economic and social order, or engage in other
   5             pyramid scheme activities.

   6             One side we should pay attention to the penalties or sentences
                 meted out to organizers and leaders, as well as those whose
   7             roles are planning, initiation, and operation, those who are
   8             responsible for coordinating management as well as training
                 and publicity in pyramid scheme marketing, for those who
   9             have already been penalized for organizing and leading
  10             pyramid scheme activities or who have been organizing or
                 leading pyramid scheme activities within one year, or those
  11
                 who directly or indirectly recruit personnel into hierarchies
  12             with 15 or more individuals and three or more segmented
                 levels, including other personnel who may play key roles in
  13
                 implementing, establishing, and expanding pyramid scheme
  14             activities. These personnel are all very likely to have
                 committed criminal offenses, and if over 30 individuals
  15
                 participate in the scheme and there are over three segmented
  16             levels, then generally speaking, organizers and leaders can be
                 prosecuted for criminal liability.
  17
  18             We have also discovered that some pyramid schemes may
                 have come in from abroad. At the current time, we should
  19             focus on whether or not others have carried our pyramid
  20             scheme activities domestically. If pyramid scheme activities
                 are carried out domestically, we have the corresponding
  21             authority to deal with them, that is the corresponding
  22             jurisdiction. At this time, we can impose administrative
                 penalties, including criminal punishment, if they remain
  23             within our territory. If leaders are overseas or remotely
  24             commands from abroad, then our country can deal with these
                 perpetrators through legal assistance activities with other
  25             countries.
  26
  27
  28
                                          - 15 -
         Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 16 of 101 Page ID #:154




   1        45.      The CCTV anchor added: “[T]he expert also conveyed that the internet is
   2 not an extrajudicial place. As long as the online marketing activities of these overseas
   3 enterprises touch on Chinese territory, they are under the jurisdiction of Chinese law.
   4 The next step is to include these overseas enterprises in the dishonest blacklist as soon
   5 as possible.”
   6 The Company’s Compensation Policy
   7        46.      The PRC’s Pyramid Law prohibits, among other things, (i) the Company’s
   8 payment of commissions to members based on either the number of new members they
   9 recruit or the sales performance of such new members, and (ii) the Company’s
  10 requirement that new members pay an entry fee to participate in the Company’s
  11 membership points system. Contrary to the Company’s actual compensation structure
  12 and in direct violation of PRC law and regulation, NHTC directed, implemented, and
  13 encouraged the spread of such business practices in China. Defendants publicly
  14 described NHTC’s direct sales model as follows:
  15                 In contrast to our operations in other parts of the world, we
  16                 have not implemented a direct sales model in China. The
                     Chinese government permits direct selling only by
  17                 organizations that have a license, which we are in the process
  18                 of applying for, and has also adopted anti-multilevel
                     marketing legislation.
  19
  20                                              ***

  21                 Enrolling new members creates multiple levels in our direct
                     selling structure. The persons that a member enrolls within
  22                 the network are referred to as “sponsored” members, who
  23                 may purchase product solely for their own personal
                     consumption, for resale, or both. Persons newly enrolled are
  24                 assigned into network positions that can be “under” other
  25                 members, and thus they can be called “down-line” members.
                     If down-line members also enroll new members, they create
  26
                     additional levels within the structure, but their down-line
  27
  28
                                          - 16 -
         Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 17 of 101 Page ID #:155




   1                members remain in the same down-line network as the
                    original member that introduced them to our business.
   2
                    While we provide informational brochures and other sales
   3                materials, members are primarily responsible for enrolling
   4                and educating their new members with respect to products,
                    the compensation plan and how to build a successful
   5                membership network.
   6
             47.    The process by which more senior members of NHTC educate new
   7
       members involves participating in “sharing meetings,” which are “extremely private”
   8
       events that are reserved exclusively for members. One must become a member of
   9
       NHTC to obtain access to the sharing meetings via an account log-in and password.
  10
       During the sharing meetings, “[t]he content focuses mainly on higher-level members
  11
       teaching new members how to deal with family members, how to boast about the
  12
       products, and how to recruit offline.”
  13
             48.    The Company has explained how it compensates members in public
  14
       statements as follows:
  15
  16                We employ what is commonly referred to as a binary
                    compensation plan, enhanced with certain unilevel features.
  17                Under our compensation plan, members are paid weekly
  18                commissions by our subsidiary in which they are enrolled for
                    product purchases by their down-line member network
  19                across all geographic markets. Our China subsidiary
  20                maintains an e-commerce retail platform and does not pay
                    commissions. This “seamless” compensation plan enables a
  21
                    member located in one country to sponsor other members
  22                located in other countries. Currently, there are basically two
                    ways in which members can earn income:
  23
  24                • Through commissions paid on the accumulated bonus
                    volume from product purchases made by their down-line
  25                members and customers; and
  26
                    • Through retail profits on sales of products purchased by
  27                members at discount and wholesale prices and resold at retail
  28
                                           - 17 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 18 of 101 Page ID #:156




   1              prices (in some markets, sales are for personal consumption
                  only and income may not be earned through retail profits).
   2
                  Each of our products is designated a specified number of
   3              bonus volume points. Commissions are based on total
   4              personal and group bonus volume points per sales period.
                  Bonus volume points are essentially a percentage of a
   5              product’s wholesale price. As the member’s business
   6              expands, the member receives higher commissions from
                  purchases made by an expanding down-line network. To be
   7              eligible to receive commissions, a member may be required
   8              to make nominal monthly or other periodic purchases of our
                  products. Certain of our subsidiaries do not require these
   9              nominal purchases for a member to be eligible to receive
  10              commissions. In determining commissions, the number of
                  levels of down-line members included within the member’s
  11
                  commissionable group increases as the number of
  12              memberships directly below the member increases. Under
                  our current compensation plan, some of our commission
  13
                  payout may be limited to a hard cap dollar amount per week
  14              or a specific percentage of the total product sales. In some
                  markets, commissions may be further limited.
  15
  16        49.   With respect to the Company’s rules affecting its members, NHTC has
  17 stated publicly the following:
  18
                  Our member policies and procedures establish the rules that
  19              members must follow in each market. We also monitor
                  member activity in an attempt to provide our members with
  20
                  a “level playing field” so that one member may not be
  21              disadvantaged by the activities of another. We require our
                  members to present products and business opportunities in
  22
                  an ethical and professional manner. Members further agree
  23              that their presentations to customers must be consistent with,
                  and limited to, the product claims and representations made
  24
                  in our literature.
  25
                  Our policies and procedures state that we produce or pre-
  26              approve all sales aids used by members such as
  27              presentations[,] videotapes, audiotapes, brochures and
  28
                                          - 18 -
         Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 19 of 101 Page ID #:157




   1               promotional clothing. Further, members may not use any
                   form of media advertising to promote products unless it is
   2               pre-approved by us. Members are not entitled to use our
   3               trademarks or other intellectual property without our prior
                   consent.
   4
                   Our compliance and member services department reviews
   5               reports of alleged member misbehavior. If we determine that
   6               a member has violated our member policies or procedures,
                   we may terminate the member’s rights completely.
   7               Alternatively, we may impose sanctions, such as warnings,
   8               probation, withdrawal or denial of an award, suspension of
                   privileges of the membership, fines, withholding
   9               commissions, until specified conditions are satisfied or other
  10               appropriate injunctive relief. Our members are independent
                   contractors, not employees, and may act independently of us.
  11
                   Further, our members may resign or terminate their
  12               membership at any time without notice.
  13
             50.   The Company claims to “have developed and rolled out a comprehensive
  14
       training system that provides a complete career path appropriate for our members. Our
  15
       training material covers the needs of our members, be they prospects, new recruits,
  16
       product evangelists, sales leaders or dream builders.” The Company also states,
  17
       however, that “we primarily rely upon existing members to enroll and train new
  18
       members and to motivate new and existing members,” and that “members are primarily
  19
       responsible for enrolling and educating their new members with respect to products,
  20
       the compensation plan and how to build a successful membership network.”
  21
       The PRC’s Advertising Law
  22
             51.   The CCTV Exposé also revealed that NHTC violated Chinese law and
  23
       regulations illegal marketing of Noni Juice in the PRC. The Company made false
  24
       claims regarding certain health benefits of the product and misled consumers in the
  25
       PRC regarding the origin of the product.
  26
  27
  28
                                           - 19 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 20 of 101 Page ID #:158




   1         52.    By way of background, China’s amended Advertising Law, effective
   2 since September 1, 2015, 8 generally applies to “the commercial advertising activities
   3 of goods or services that are directly or indirectly introduced by commodity operators
   4 or service providers within the territory of the People's Republic of China through
   5 certain media and forms.”
   6         53.    Article 4 of the Advertising Law provides: “Advertisements must not
   7 contain false or misleading content, and must not deceive or mislead consumers.”
   8         54.    Article 18 states: “Health food advertisements shall not contain the
   9 following contents: (1) assertions or guarantees indicating efficacy and safety; (2)
  10 involving disease prevention and treatment functions; (3) claiming or implying that the
  11 advertising commodity is necessary for the protection of health; (4) comparing with
  12 medicines and other health foods; (5) using the advertising spokesperson as a
  13 recommendation and proof; (6) other contents prohibited by laws and administrative
  14 regulations.
  15 CCTV Exposé on Noni Juice
  16         55.    The CCTV Expose disclosed and supported that NHTC illegally marketed
  17 Noni Juice in the PRC, falsely claiming certain health benefits of the product. The
  18 CCTV Exposé noted that NHTC, known as “Ranjian Global” in the PRC, “claims to
  19 have a foreign fruit juice originating from the United States that can cure all kinds of
  20 diseases, with miraculous effects.” The news program then featured an excerpt from an
  21 interview of Ms. Hu, who explained that Noni Juice “can comprehensively restore
  22 damaged cells in the human body, letting them return to their original condition.” Ms.
  23 Hu stated that Noni Juice “specializes in repairing damaged cells in human bodies” and
  24
  25
  26   Attached hereto as Exhibit C and incorporated herein by reference is an English
       8

  27 translation of the People’s Republic of China Advertising Law.
  28
                                            - 20 -
           Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 21 of 101 Page ID #:159




   1 is “very effective against cancer, gout, insomnia, kidney deficiencies, excessive stress,
   2 and depression.”
   3         56.   The CCTV Exposé then presented the statement of the Secretary General
   4 of China Nutrition and Health Food Association, Xuecong Liu, who refuted Ms. Hu’s
   5 claims about Noni Juice. Secretary General Liu stated: “Regarding the treatment of
   6 disease, we understand the essential nature of medicine. Aside from medicine, all foods
   7 are ineffective in treating illnesses. So, I believe that this point should be relatively
   8 simple to understand.”
   9         57.   Next, the CCTV Exposé revealed that Noni Juice, this “foreign fruit juice
  10 made in the United States,” is not listed among the four types of health foods listed on
  11 the NHTC website. The CCTV reporter then visited the NHTC headquarters in
  12 Guangzhou, China for further information, but was unable to obtain any information
  13 about Noni Juice while there. Instead, the CCTV reporter learned from a Ms. Zhou,
  14 another “senior member” of NHTC,” that NHTC is a “global online supermarket, with
  15 a membership point system,” and is “classified as doing hybridized e-commerce.” Ms.
  16 Zhou stated that “[a]ll of our edible products are imported from abroad.”
  17         58.   Ms. Zhou also told the CCTV reporter that the foods listed on the Hong
  18 Kong website, including Noni Juice, “have already received standard certification
  19 abroad, and do not need to pass domestic inspection and approval of health foods or be
  20 entered into the record.” Again, however, Secretary General Liu refuted Ms. Zhou’s
  21 claim, stating: “Abroad, to a large extent, this kind of dietary supplement belongs to
  22 our health food category, but it may not be able to conform to the corresponding
  23 standards for this kind of health food in China.”
  24         59.   The CCTV Exposé then summarized the views of experts regarding the
  25 entry of foreign health foods into the domestic market in China: “Experts point out that
  26 there are currently two kinds of formal channels for foreign health foods to enter the
  27 Chinese market. One is that products are sold directly and offline at a retail store with
  28
                                           - 21 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 22 of 101 Page ID #:160




   1 the blue hat logo of approval from the State Supervisory Authority. Another is to meet
   2 the current requirements for cross-border e-commerce.” The CCTV reporter revealed
   3 that “[NHTC] uses a selling style similar to abroad purchase and does not belong to
   4 either category.”
   5        60.   The CCTV Exposé explained that the origin of NHTC’s products is
   6 significant because of the association that Chinese consumers make between product
   7 origin and product packaging. NHTC’s packaging of Noni Juice as a foreign health
   8 food product causes confusion among consumers:
   9              In recent years, goods from overseas have become widely
  10              sought after by domestic consumers, with foods especially
                  claiming to possess health effects becoming the focus of
  11              purchases. We can see that this health juice product has
  12              adopted the method of wearing a foreign jacket and caught
                  the attention of domestic consumers. [NHTC] claims that this
  13              juice originates in the United States. If consumers want to
  14              purchase it, they can order it from the Hong Kong website of
                  [NHTC], and it is not available on the official domestic
  15              website. Consumers believe they have purchased this product
  16              from abroad, but in fact there is no domestic approval or
                  listing in the record of this health food.
  17
  18 The Company’s Sales Model
  19        61.   NHTC’s brand of “hybridized e-commerce” is not authorized by the State
  20 Supervisory Authority nor is it compliant with the PRC’s current requirements for
  21 cross-border e-commerce. Rather than acknowledge its lack of compliance publically,
  22 the Company has explained its sales model in public statements as follows:
  23              We operate an e-commerce direct selling model in Hong
  24              Kong and recognize the revenue derived from sales to both
                  Hong Kong and Chinese members as being generated in
  25
                  Hong Kong. Products purchased by members in China are
  26              delivered to third parties that act as the importers of record
                  under agreements to pay applicable duties. In addition,
  27
  28
                                          - 22 -
         Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 23 of 101 Page ID #:161




   1               through a Chinese entity, we sell products in China using an
                   e-commerce retail model. The Chinese entity operates
   2               separately from the Hong Kong entity, and a Chinese
   3               member may elect to participate in either or both.

   4                      Materially False and Misleading Statements
   5                           Issued During the Class Period
       1Q 2016
   6
             62.   The Class Period starts on April 27, 2016, when the Company filed with
   7
       the SEC its quarterly report on Form 10-Q with the SEC for the fiscal quarter ended
   8
       March 31, 2016 (the “1Q 2016 10-Q”), which was signed by Davidson.
   9
             63.   The 1Q 2016 10-Q stated, among other things, the following: “Under our
  10
       compensation plan, members are paid weekly commissions, generally in the currency
  11
       for the country they were registered, for product purchases by their down-line member
  12
       network across all geographic markets, except China, where our subsidiary maintains
  13
       an e-commerce retail platform and does not pay any commissions.” (Emphasis
  14
       added).
  15
             64.   The foregoing statement was materially false and misleading because
  16
       Defendants knew or were reckless in not knowing that, contrary to the Company’s
  17
       statement, NHTC illegally paid commissions to its members and employees in China
  18
       for each new member the existing member or employee recruited. The Company’s
  19
       undisclosed payment of this form of commission to its members and employees
  20
       violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  21
       misrepresented the risk of the Chinese government’s investigating and imposing
  22
       material civil and criminal liability for NHTC’s illegal operations and the risk of the
  23
       Company’s having to materially curtail or suspend operations.
  24
             65.   In addition, the 1Q 2016 10-Q stated: “Currently, there are basically two
  25
       ways in which our members can earn income: [1] through commissions paid on product
  26
       purchases made by their down-line members; and [2] through retail markups on sales
  27
  28
                                           - 23 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 24 of 101 Page ID #:162




   1 of products purchased by members at wholesale prices (in the majority of our markets,
   2 sales are for personal consumption only and income may not be earned through retail
   3 mark-ups on sales in that market).”
   4        66.    The foregoing statement was materially false and misleading because
   5 Defendants knew or were reckless in not knowing that, contrary to the Company’s
   6 statement, NHTC illegally paid commissions to its members and employees in China
   7 for each new member the existing member or employee recruited. The Company’s
   8 undisclosed payment of this form of commission to its members and employees
   9 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  10 misrepresented the risk of the Chinese government’s investigating and imposing
  11 material civil and criminal liability for NHTC’s illegal operations and the risk of the
  12 Company’s having to materially curtail or suspend operations.
  13        67.    The 1Q 2016 10-Q also stated: “Net sales were $74.3 million for the three
  14 months ended March 31, 2016 compared with $40.7 million for the comparable period
  15 a year ago, an increase of $33.6 million, or 83%. Hong Kong net sales increased $30.8
  16 million, or 83%, over the comparable period a year ago. The sales increase was
  17 primarily due to a substantial increase in product sale volumes attributable to the
  18 effectiveness of our leadership development, promotional programs, incentives,
  19 events, new products, training, commission plans and services.” (Emphasis added).
  20        68.    The foregoing statements were materially false and misleading. By
  21 putting the cause of the Company’s financial success at issue, Defendants became duty
  22 bound to disclose information concerning the source of its success. Defendants’ failure
  23 to disclose that the Company’s financial success may properly be attributable to its
  24 pyramid scheme, rather than the “effectiveness of its leadership” or other factors,
  25 deprived investors of information material to the sources of the Company’s success
  26 and, therefore, is actionable.
  27
  28
                                           - 24 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 25 of 101 Page ID #:163




   1        69.    In addition, the 1Q 2016 10-Q stated: “As of March 31, 2016, we
   2 had 119,800 active members, compared with 62,010 active members at March 31,
   3 2015. Hong Kong experienced an increase of 56,900 active members, or 105%,
   4 from March 31, 2015 to March 31, 2016. This substantial increase in the number of
   5 active members is attributable to the same factors that contributed to the increase in
   6 net sales and product sale volumes on a period-over-period basis.” (Emphasis added).
   7        70.    The foregoing statements were materially false and misleading. By
   8 putting the cause of the Company’s financial success at issue, Defendants became duty
   9 bound to disclose information concerning the source of its success. Defendants’ failure
  10 to disclose that the Company’s financial success may properly be attributable to its
  11 pyramid scheme, rather than the “effectiveness of its leadership” or other factors,
  12 deprived investors of information material to the sources of the Company’s success
  13 and, therefore, is actionable.
  14        71.    Further, the 1Q 2016 10-Q stated:
  15               In January 2016, two purported class action complaints were
  16               filed against the Company and its top executives. On March
                   29, 2016, the court consolidated the purported class actions,
  17               appointed two Lead Plaintiffs, Messrs. Dao and Juan, and
  18               appointed the Rosen Law Firm and Levi & Korsinsky LLP
                   as co-Lead Counsel for the purported class in the
  19               consolidated action. The court also ordered lead plaintiffs to
  20               file a consolidated complaint by April 29, 2016. The class
                   action complaints purport to assert claims on behalf of
  21               certain of our stockholders under Section 10(b) of the
  22               Securities Exchange Act of 1934 and Rule 10b-5
                   promulgated thereunder against Natural Health Trends
  23               Corp., Chris T. Sharng, and Timothy S. Davidson, and to
  24               assert claims under Section 20(a) of the Securities Exchange
                   Act of 1934 against Messrs. Sharng and Davidson. The class
  25
                   action complaints allege, inter alia, that the Company made
  26               materially false and misleading statements regarding the
                   legality of its business operations in China, including running
  27
  28
                                           - 25 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 26 of 101 Page ID #:164




   1               an allegedly illegal multi-level marketing business. The class
                   action complaints seek an indeterminate amount of damages,
   2               plus interest and costs. The Company believes that these
   3               claims are without merit and intends to vigorously defend
                   against the allegations in these actions. (Emphasis added).
   4
   5         72.   The foregoing statement was materially false and misleading because
   6 Defendants knew or were reckless in not knowing that, contrary to the Company’s
   7 statement, NHTC illegally paid commissions to its members and employees in China
   8 for each new member the existing member or employee recruited. The Company’s
   9 undisclosed payment of this form of commission to its members and employees
  10 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  11 misrepresented the risk of the Chinese government’s investigating and imposing
  12 material civil and criminal liability for NHTC’s illegal operations and the risk of the
  13 Company’s having to materially curtail or suspend operations.
  14         73.   The 1Q 2016 10-Q also stated: “Our operations and financial results are
  15 subject to various risks and uncertainties, including those described in Part I, Item 1A,
  16 ‘Risk Factors’ in our Annual Report on Form 10-K for the year ended December 31,
  17 2015, which could adversely affect our business, financial condition, results of
  18 operations, cash flows, and the trading price of our common stock. There have been no
  19 material changes to our risk factors since our Annual Report on Form 10-K for the year
  20 ended December 31, 2015.”
  21         74.    Among the Risk Factors identified in the Company’s Annual Report on
  22 Form 10-K for the year ended December 31, 2015 (the “2015 10-K”) were the
  23 following: “[W]e believe that our e-commerce direct selling model in Hong Kong does
  24 not violate any applicable laws in China, even though it is used for the internet purchase
  25 of our products by members in China. We also believe that our Chinese entity,
  26 including its e-commerce retail platform, is operating in compliance with applicable
  27 Chinese laws.”
  28
                                           - 26 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 27 of 101 Page ID #:165




   1        75.   The foregoing statements were materially false and misleading because
   2 Defendants knew or recklessly disregarded that, contrary to the Company’s statement,
   3 the Company’s sales of Noni Juice product within the PRC did not comply with either
   4 of the two requirements for entry as a foreign health food into the Chinese domestic
   5 market. In addition, Defendants knew or recklessly disregarded that, contrary to the
   6 Company’s statement, the Company made false claims about certain health benefits of
   7 the Noni Juice product within the PRC and misled consumers regarding the origins of
   8 the Noni Juice product in violation of Chinese law and regulations. Accordingly,
   9 Defendants knowingly or recklessly misrepresented the risk of the Chinese
  10 government’s investigating and imposing material civil and criminal liability for
  11 NHTC’s illegal operations and the risk of the Company’s having to materially curtail
  12 or suspend operations.
  13        76.   Also listed among the Risk Factors identified in the 2015 10-K were the
  14 following:
  15              Our direct selling system is subject to extensive laws,
  16              governmental regulations, administrative determinations,
                  court decisions and similar constraints. These laws and
  17              regulations are generally intended to prevent fraudulent or
  18              deceptive schemes, often referred to as ‘pyramid’ schemes,
                  which compensate participants for recruiting additional
  19              participants irrespective of product sales, use high pressure
  20              recruiting methods and/or do not involve legitimate products.
                  Complying with these widely varying and sometimes
  21              inconsistent rules and regulations can be difficult and may
  22              require the devotion of significant resources on our
                  part. There can be no assurance that we or our members are
  23              in compliance with all of these regulations. Our failure or
  24              our members’ failure to comply with these regulations or
                  new regulations could lead to the imposition of significant
  25
                  penalties or claims and could negatively impact our business.
  26
  27
  28
                                          - 27 -
         Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 28 of 101 Page ID #:166




   1         77.    The foregoing statement was materially false and misleading because
   2 Defendants knew or were reckless in not knowing that, contrary to the Company’s
   3 statement, NHTC illegally paid commissions to its members and employees in China
   4 for each new member the existing member or employee recruited. The Company’s
   5 undisclosed payment of this form of commission to its members and employees
   6 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
   7 misrepresented the risk of the Chinese government’s investigating and imposing
   8 material civil and criminal liability for NHTC’s illegal operations and the risk of the
   9 Company’s having to materially curtail or suspend operations.
  10         78.    Attached to the 1Q 2016 10-Q as Exhibit 32.1 were certifications made by
  11 Sharng and Davidson pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of
  12 the Sarbanes Oxley Act of 2002 (“SOX Certifications”). In the SOX Certifications,
  13 Sharng and Davidson certified that, to the best of their knowledge: (1) the Report fully
  14 complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange
  15 Act of 1934; and (2) the information contained in the Report fairly presents, in all
  16 material respects, the financial condition and results of operations of the Company.”
  17         79.    The foregoing statements were false and misleading because Defendants
  18 knew or were reckless in not knowing that, without disclosing NHTC’s illegal
  19 activities, including (i) paying commissions prohibited by the Pyramid Law, (ii) not
  20 complying with the PRC’s requirements for entry of its Noni Juice products as foreign
  21 health foods into the Chinese domestic market, (iii) making false claims about certain
  22 health benefits of the product within the PRC, and (iv) misleading Chinese consumers
  23 regarding the origins of the product, the Report did not “fairly present[],” in all material
  24 respects, the financial condition and results of operations of the Company.”
  25 Defendants’ payment of commissions to members and employees in China and sales
  26 of Noni Juice in the Chinese domestic market were material to NHTC’s business assets,
  27 liabilities, income and expenses, and cash flows. Defendants’ false and misleading
  28
                                           - 28 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 29 of 101 Page ID #:167




   1 statements regarding the Company’s payment of commissions and compliance with
   2 applicable commercial laws and regulations of the PRC rendered their SOX
   3 Certifications materially false.
   4         80.   Also on April 27, 2016, the Company issued a press release (the “April
   5 27, 2016 Press Release”) regarding its financial results for 1Q 2016 in which Sharng
   6 stated the following: “The double-digit increase in revenue growth for the quarter was
   7 driven by our emphasis on leadership programs, product development and promotional
   8 incentives.
   9         81.   The foregoing statement was materially false and misleading. By putting
  10 the cause of the Company’s financial success at issue, Defendants became duty bound
  11 to disclose information concerning the source of its success. Defendants’ failure to
  12 disclose that the Company’s financial success may properly be attributable to its illegal
  13 conduct, rather than the “leadership programs” or other factors, deprived investors of
  14 information material to the sources of the Company’s success and, therefore, is
  15 actionable.
  16 2Q 2016
  17         82.   On July 27, 2016, the Company filed with the SEC its quarterly report on
  18 Form 10-Q with the SEC for the fiscal quarter ended June 30, 2016 (the “2Q 2016 10-
  19 Q”), which was signed by Davidson.
  20         83.   The 2Q 2016 10-Q stated, among other things, the following: “Under our
  21 compensation plan, members are paid weekly commissions, generally in the currency
  22 for the country they were registered, for product purchases by their down-line member
  23 network across all geographic markets, except China, where our subsidiary maintains
  24 an e-commerce retail platform and does not pay any commissions.” (Emphasis
  25 added).
  26         84.   The foregoing statement was materially false and misleading because
  27 Defendants knew or were reckless in not knowing that, contrary to the Company’s
  28
                                           - 29 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 30 of 101 Page ID #:168




   1 statement, NHTC illegally paid commissions to its members and employees in China
   2 for each new member the existing member or employee recruited. The Company’s
   3 undisclosed payment of this form of commission to its members and employees
   4 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
   5 misrepresented the risk of the Chinese government’s investigating and imposing
   6 material civil and criminal liability for NHTC’s illegal operations and the risk of the
   7 Company’s having to materially curtail or suspend operations.
   8        85.    In addition, the 2Q 2016 10-Q stated: “Currently, there are basically two
   9 ways in which our members can earn income: [1] through commissions paid on product
  10 purchases made by their down-line members; and [2] through retail markups on sales
  11 of products purchased by members at wholesale prices (in the majority of our markets,
  12 sales are for personal consumption only and income may not be earned through retail
  13 mark-ups on sales in that market).”
  14        86.    The foregoing statement was materially false and misleading because
  15 Defendants knew or were reckless in not knowing that, contrary to the Company’s
  16 statement, NHTC illegally paid commissions to its members and employees in China
  17 for each new member the existing member or employee recruited. The Company’s
  18 undisclosed payment of this form of commission to its members and employees
  19 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  20 misrepresented the risk of the Chinese government’s investigating and imposing
  21 material civil and criminal liability for NHTC’s illegal operations and the risk of the
  22 Company’s having to materially curtail or suspend operations.
  23        87.    The 2Q 2016 10-Q also stated: “Net sales were $80.4 million for the three
  24 months ended June 30, 2016 compared with $69.7 million for the comparable period a
  25 year ago, an increase of $10.7 million, or 15%. Hong Kong net sales increased $8.6
  26 million, or 13%, over the comparable period a year ago. The sales increase was
  27 primarily due to a substantial increase in product sale volumes attributable to the
  28
                                           - 30 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 31 of 101 Page ID #:169




   1 effectiveness of our leadership development, promotional programs, incentives,
   2 events, new products, training, commission plans and services.” (Emphasis added).
   3        88.    The foregoing statements were materially false and misleading. By
   4 putting the cause of the Company’s financial success at issue, Defendants became duty
   5 bound to disclose information concerning the source of its success. Defendants’ failure
   6 to disclose that the Company’s financial success may properly be attributable to its
   7 illegal conduct, rather than the “effectiveness of our leadership development” or other
   8 factors, deprived investors of information material to the sources of the Company’s
   9 success and, therefore, is actionable.
  10        89.    In addition, the 2Q 2016 10-Q stated: “As of June 30, 2016, we
  11 had 126,440 active members, compared with 76,400 active members at June 30, 2015.
  12 Hong Kong experienced an increase of 48,900 active members, or 72%, from June 30,
  13 2015 to June 30, 2016. This substantial increase in the number of active members is
  14 attributable to the same factors that contributed to the increase in net sales and
  15 product sale volumes on a period-over-period basis.” (Emphasis added).
  16        90.    The foregoing statements were materially false and misleading. By
  17 putting the cause of the Company’s financial success at issue, Defendants became duty
  18 bound to disclose information concerning the source of its success. Defendants’ failure
  19 to disclose that the Company’s financial success may properly be attributable to its
  20 illegal conduct, rather than the “effectiveness of our leadership development” or other
  21 factors, deprived investors of information material to the sources of the Company’s
  22 success and, therefore, is actionable.
  23        91.    Further, the 2Q 2016 10-Q stated:
  24               In January 2016, two purported securities class action
  25               complaints were filed against the Company and its top
                   executives. On March 29, 2016, the court consolidated the
  26               purported securities class actions, appointed two Lead
  27               Plaintiffs, Messrs. Dao and Juan, and appointed the Rosen
  28
                                           - 31 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 32 of 101 Page ID #:170




   1                Law Firm and Levi & Korsinsky LLP as co-Lead Counsel
                    for the purported class in the consolidated action. Plaintiffs
   2                filed a consolidated complaint on April 29, 2016. The
   3                consolidated complaint purports to assert claims on behalf of
                    certain of our stockholders under Section 10(b) of the
   4                Securities Exchange Act of 1934 and Rule 10b-5
   5                promulgated thereunder against Natural Health Trends
                    Corp., Chris T. Sharng, and Timothy S. Davidson, and to
   6                assert claims under Section 20(a) of the Securities Exchange
   7                Act of 1934 against Chris T. Sharng, Timothy S. Davidson,
                    and George K. Broady. The consolidated complaint alleges,
   8                inter alia, that the Company made materially false and
   9                misleading statements regarding the legality of its business
                    operations in China, including running an allegedly illegal
  10                multi-level marketing business. The consolidated complaint
  11                seeks an indeterminate amount of damages, plus interest and
                    costs. On June 15, 2016, the Company filed a motion to
  12                dismiss the consolidated complaint. The Company believes
  13                that these claims are without merit and intends to
                    vigorously defend against the allegations in the
  14                consolidated complaint. (Emphasis added).
  15
             92.    The foregoing statement was materially false and misleading because
  16
       Defendants knew or were reckless in not knowing that, contrary to the Company’s
  17
       statement, NHTC illegally paid commissions to its members and employees in China
  18
       for each new member the existing member or employee recruited. The Company’s
  19
       undisclosed payment of this form of commission to its members and employees
  20
       violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  21
       misrepresented the risk of the Chinese government’s investigating and imposing
  22
       material civil and criminal liability for NHTC’s illegal operations and the risk of the
  23
       Company’s having to materially curtail or suspend operations.
  24
             93.    The 2Q 2016 10-Q also stated: “Our operations and financial results are
  25
       subject to various risks and uncertainties, including those described in Part I, Item 1A,
  26
       ‘Risk Factors’ in our Annual Report on Form 10-K for the year ended December 31,
  27
  28
                                           - 32 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 33 of 101 Page ID #:171




   1 2015, which could adversely affect our business, financial condition, results of
   2 operations, cash flows, and the trading price of our common stock. There have been no
   3 material changes to our risk factors since our Annual Report on Form 10-K for the year
   4 ended December 31, 2015.”
   5        94.   Among the Risk Factors identified in the 2015 10-K were the following:
   6 “[W]e believe that our e-commerce direct selling model in Hong Kong does not violate
   7 any applicable laws in China, even though it is used for the internet purchase of our
   8 products by members in China. We also believe that our Chinese entity, including its
   9 e-commerce retail platform, is operating in compliance with applicable Chinese laws.”
  10        95.   The foregoing statements were materially false and misleading because
  11 Defendants knew or recklessly disregarded that, contrary to the Company’s statement,
  12 the Company’s sales of Noni Juice product within the PRC did not comply with either
  13 of the two requirements for entry as a foreign health food into the Chinese domestic
  14 market. In addition, Defendants knew or recklessly disregarded that, contrary to the
  15 Company’s statement, the Company made false claims about certain health benefits of
  16 the Noni Juice product within the PRC and misled consumers regarding the origins of
  17 the Noni Juice product in violation of Chinese law and regulations. Accordingly,
  18 Defendants knowingly or recklessly misrepresented the risk of the Chinese
  19 government’s investigating and imposing material civil and criminal liability for
  20 NHTC’s illegal operations and the risk of the Company’s having to materially curtail
  21 or suspend operations.
  22        96.   Also listed among the Risk Factors identified in the 2015 10-K were the
  23 following:
  24              Our direct selling system is subject to extensive laws,
  25              governmental regulations, administrative determinations,
                  court decisions and similar constraints. These laws and
  26              regulations are generally intended to prevent fraudulent or
  27              deceptive schemes, often referred to as ‘pyramid’ schemes,
  28
                                          - 33 -
         Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 34 of 101 Page ID #:172




   1               which compensate participants for recruiting additional
                   participants irrespective of product sales, use high pressure
   2               recruiting methods and/or do not involve legitimate products.
   3               Complying with these widely varying and sometimes
                   inconsistent rules and regulations can be difficult and may
   4               require the devotion of significant resources on our part.
   5               There can be no assurance that we or our members are in
                   compliance with all of these regulations. Our failure or our
   6               members’ failure to comply with these regulations or new
   7               regulations could lead to the imposition of significant
                   penalties or claims and could negatively impact our business.
   8
   9         97.   The foregoing statement was materially false and misleading because
  10 Defendants knew or were reckless in not knowing that, contrary to the Company’s
  11 statement, NHTC illegally paid commissions to its members and employees in China
  12 for each new member the existing member or employee recruited. The Company’s
  13 undisclosed payment of this form of commission to its members and employees
  14 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  15 misrepresented the risk of the Chinese government’s investigating and imposing
  16 material civil and criminal liability for NHTC’s illegal operations and the risk of the
  17 Company’s having to materially curtail or suspend operations.
  18         98.   Also on July 27, 2016, the Company issued a press release (the “July 27,
  19 2016 Press Release”) concerning its financial results for 2Q 2016, in which Sharng
  20 stated the following: “We once again achieved a double-digit, year-over-year increase
  21 in revenue growth driven by our emphasis on products, training, services and
  22 marketing.”
  23         99.   The foregoing statement was materially false and misleading. By putting
  24 the cause of the Company’s financial success at issue, Defendants became duty bound
  25 to disclose information concerning the source of its success. Defendants’ failure to
  26 disclose that the Company’s financial success may properly be attributable to its illegal
  27 conduct, rather than the “emphasis on products” or other factors, deprived investors of
  28
                                           - 34 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 35 of 101 Page ID #:173




   1 information material to the sources of the Company’s success and, therefore, is
   2 actionable.
   3         100. Attached to the 2Q 2016 10-Q as Exhibit 32.1 were the SOX Certifications
   4 by Sharng and Davidson. In the SOX Certifications, Sharng and Davidson certified
   5 that, to the best of their knowledge: (1) the Report fully complies with the requirements
   6 of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the
   7 information contained in the Report fairly presents, in all material respects, the
   8 financial condition and results of operations of the Company.”
   9         101. The foregoing statements were false and misleading because Defendants
  10 knew or were reckless in not knowing that, without disclosing NHTC’s illegal
  11 activities, including (i) paying commissions prohibited by the Pyramid Law, (ii) not
  12 complying with the PRC’s requirements for entry of its Noni Juice products as foreign
  13 health foods into the Chinese domestic market, (iii) making false claims about certain
  14 health benefits of the product within the PRC, and (iv) misleading Chinese consumers
  15 regarding the origins of the product, the Report did not “fairly present[],” in all material
  16 respects, the financial condition and results of operations of the Company.”
  17 Defendants’ payment of commissions to members and employees in China and sales
  18 of Noni Juice in the Chinese domestic market were material to NHTC’s business assets,
  19 liabilities, income and expenses, and cash flows. Defendants’ false and misleading
  20 statements regarding the Company’s payment of commissions and compliance with
  21 applicable commercial laws and regulations of the PRC rendered their SOX
  22 Certifications materially false.
  23 3Q 2016
  24         102. On October 25, 2016, the Company filed with the SEC its quarterly report
  25 on Form 10-Q with the SEC for the fiscal quarter ended September 30, 2016 (the “3Q
  26 2016 10-Q”), which was signed by Davidson.
  27
  28
                                           - 35 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 36 of 101 Page ID #:174




   1        103. The 3Q 2016 10-Q stated, among other things, the following: “Under our
   2 compensation plan, members are paid weekly commissions, generally in the currency
   3 for the country they were registered, for product purchases by their down-line member
   4 network across all geographic markets, except China, where our subsidiary maintains
   5 an e-commerce retail platform and does not pay any commissions.” (Emphasis
   6 added).
   7        104. The foregoing statement was materially false and misleading because
   8 Defendants knew or were reckless in not knowing that, contrary to the Company’s
   9 statement, NHTC illegally paid commissions to its members and employees in China
  10 for each new member the existing member or employee recruited. The Company’s
  11 undisclosed payment of this form of commission to its members and employees
  12 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  13 misrepresented the risk of the Chinese government’s investigating and imposing
  14 material civil and criminal liability for NHTC’s illegal operations and the risk of the
  15 Company’s having to materially curtail or suspend operations.
  16        105. In addition, the 3Q 2016 10-Q stated: “Currently, there are basically two
  17 ways in which our members can earn income: [1] through commissions paid on product
  18 purchases made by their down-line members; and [2] through retail markups on sales
  19 of products purchased by members at wholesale prices (in the majority of our markets,
  20 sales are for personal consumption only and income may not be earned through retail
  21 mark-ups on sales in that market).”
  22        106. The foregoing statement was materially false and misleading because
  23 Defendants knew or were reckless in not knowing that, contrary to the Company’s
  24 statement, NHTC illegally paid commissions to its members and employees in China
  25 for each new member the existing member or employee recruited. The Company’s
  26 undisclosed payment of this form of commission to its members and employees
  27 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  28
                                           - 36 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 37 of 101 Page ID #:175




   1 misrepresented the risk of the Chinese government’s investigating and imposing
   2 material civil and criminal liability for NHTC’s illegal operations and the risk of the
   3 Company’s having to materially curtail or suspend operations.
   4        107. The 3Q 2016 10-Q also stated: “Net sales were $225.4 million for the nine
   5 months ended September 30, 2016 compared with $191.2 million for the comparable
   6 period a year ago, an increase of $34.2 million, or 18%. Hong Kong net sales,
   7 substantially all of which were shipped to members residing in China, increased $29.4
   8 million, or 17%, over the comparable period a year ago. Hong Kong experienced an
   9 increase of 27,000 active members, or 31%, from September 30, 2015 to September
  10 30, 2016, which contributed to the increase in product sales volume. We also
  11 launched new Wellness products in the first nine months of 2016, which contributed
  12 approximately $5.8 million to our top-line growth. Outside of our Hong Kong
  13 business, net sales increased $4.8 million, or 37%, over the comparable nine month
  14 period a year ago, driven by a 151% increase in our China e-commerce business, a
  15 149% increase in Europe and a 10% increase in Taiwan, offset by the performance of
  16 South Korea, which decreased 40% and our CIS market, which decreased 22%. The
  17 $4.3 million net sales increase in our China e-commerce business was primarily
  18 driven by our Home product line.” (Emphasis added).
  19        108. The foregoing statements were materially false and misleading. By
  20 putting the cause of the Company’s financial success at issue, Defendants became duty
  21 bound to disclose information concerning the source of its success. Defendants’ failure
  22 to disclose that the Company’s financial success may properly be attributable to its
  23 illegal conduct, rather than the “new Wellness products,” “our Home product line,” or
  24 other factors, deprived investors of information material to the sources of the
  25 Company’s success and, therefore, is actionable.
  26        109. In addition, the 3Q 2016 10-Q stated: “Gross profit was 80.7% of net sales
  27 for the three months ended September 30, 2016 compared with 80.2% of net sales for
  28
                                          - 37 -
         Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 38 of 101 Page ID #:176




   1 the three months ended September 30, 2015. The gross profit margin percentage
   2 increase is due to higher event and training revenue. Gross profit increased
   3 to 80.9% of net sales for the nine months ended September 30, 2016 compared
   4 with 79.6% of net sales for the nine months ended September 30, 2015 primarily due
   5 to higher event and training revenue, higher product margins and lower logistics
   6 costs.” (Emphasis added).
   7        110. The foregoing statements were materially false and misleading. By
   8 putting the cause of the Company’s financial success at issue, Defendants became duty
   9 bound to disclose information concerning the source of its success. Defendants’ failure
  10 to disclose that the Company’s financial success may properly be attributable to its
  11 illegal conduct, rather than the “higher event and training revenue” or other factors,
  12 deprived investors of information material to the sources of the Company’s success
  13 and, therefore, is actionable.
  14        111. Further, the 3Q 2016 10-Q stated as follows:
  15               In January 2016, two purported securities class action
  16               complaints were filed against the Company and its top
                   executives. On March 29, 2016, the court consolidated the
  17               purported securities class actions, appointed two Lead
  18               Plaintiffs, Messrs. Dao and Juan, and appointed the Rosen
                   Law Firm and Levi & Korsinsky LLP as co-Lead Counsel
  19               for the purported class in the consolidated action. Plaintiffs
  20               filed a consolidated complaint on April 29, 2016. The
                   consolidated complaint purports to assert claims on behalf of
  21               certain of our stockholders under Section 10(b) of the
  22               Securities Exchange Act of 1934 and Rule 10b-5
                   promulgated thereunder against Natural Health Trends
  23               Corp., Chris T. Sharng, and Timothy S. Davidson, and to
  24               assert claims under Section 20(a) of the Securities Exchange
                   Act of 1934 against Chris T. Sharng, Timothy S. Davidson,
  25
                   and George K. Broady. The consolidated complaint alleges,
  26               inter alia, that the Company made materially false and
                   misleading statements regarding the legality of its business
  27
  28
                                           - 38 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 39 of 101 Page ID #:177




   1               operations in China, including running an allegedly illegal
                   multi-level marketing business. The consolidated complaint
   2               seeks an indeterminate amount of damages, plus interest and
   3               costs. The Company filed a motion to dismiss the
                   consolidated complaint on June 15, 2016 and a reply in
   4               support of its motion to dismiss on August 22, 2016. The
   5               Court has not ruled on the Company’s motion to dismiss yet.
                   The Company believes that these claims are without merit
   6               and intends to vigorously defend against the allegations in
   7               the consolidated complaint. (Emphasis added).

   8         112. The foregoing statement was materially false and misleading because
   9 Defendants knew or were reckless in not knowing that, contrary to the Company’s
  10 statement, NHTC illegally paid commissions to its members and employees in China
  11 for each new member the existing member or employee recruited. The Company’s
  12 undisclosed payment of this form of commission to its members and employees
  13 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  14 misrepresented the risk of the Chinese government’s investigating and imposing
  15 material civil and criminal liability for NHTC’s illegal operations and the risk of the
  16 Company’s having to materially curtail or suspend operations.
  17         113. The 3Q 2016 10-Q also stated: “Our operations and financial results are
  18 subject to various risks and uncertainties, including those described in Part I, Item 1A,
  19 ‘Risk Factors’ in our Annual Report on Form 10-K for the year ended December 31,
  20 2015, which could adversely affect our business, financial condition, results of
  21 operations, cash flows, and the trading price of our common stock. There have been no
  22 material changes to our risk factors since our Annual Report on Form 10-K for the year
  23 ended December 31, 2015.”
  24         114. Among the Risk Factors identified in the 2015 10-K were the following:
  25 “[W]e believe that our e-commerce direct selling model in Hong Kong does not violate
  26 any applicable laws in China, even though it is used for the internet purchase of our
  27
  28
                                           - 39 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 40 of 101 Page ID #:178




   1 products by members in China. We also believe that our Chinese entity, including its
   2 e-commerce retail platform, is operating in compliance with applicable Chinese laws.”
   3        115. The foregoing statements were materially false and misleading because
   4 Defendants knew or recklessly disregarded that, contrary to the Company’s statement,
   5 the Company’s sales of Noni Juice product within the PRC did not comply with either
   6 of the two requirements for entry as a foreign health food into the Chinese domestic
   7 market. In addition, Defendants knew or recklessly disregarded that, contrary to the
   8 Company’s statement, the Company made false claims about certain health benefits of
   9 the Noni Juice product within the PRC and misled consumers regarding the origins of
  10 the Noni Juice product in violation of Chinese law and regulations. Accordingly,
  11 Defendants knowingly or recklessly misrepresented the risk of the Chinese
  12 government’s investigating and imposing material civil and criminal liability for
  13 NHTC’s illegal operations and the risk of the Company’s having to materially curtail
  14 or suspend operations.
  15        116. Also listed among the Risk Factors identified in the 2015 10-K were the
  16 following:
  17              Our direct selling system is subject to extensive laws,
  18              governmental regulations, administrative determinations,
                  court decisions and similar constraints. These laws and
  19              regulations are generally intended to prevent fraudulent or
  20              deceptive schemes, often referred to as ‘pyramid’ schemes,
                  which compensate participants for recruiting additional
  21              participants irrespective of product sales, use high pressure
  22              recruiting methods and/or do not involve legitimate products.
                  Complying with these widely varying and sometimes
  23              inconsistent rules and regulations can be difficult and may
  24              require the devotion of significant resources on our part.
                  There can be no assurance that we or our members are in
  25              compliance with all of these regulations. Our failure or our
  26              members’ failure to comply with these regulations or new
  27
  28
                                          - 40 -
         Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 41 of 101 Page ID #:179




   1                regulations could lead to the imposition of significant
                    penalties or claims and could negatively impact our business.
   2
   3         117. The foregoing statement was materially false and misleading because
   4 Defendants knew or were reckless in not knowing that, contrary to the Company’s
   5 statement, NHTC illegally paid commissions to its members and employees in China
   6 for each new member the existing member or employee recruited. The Company’s
   7 undisclosed payment of this form of commission to its members and employees
   8 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
   9 misrepresented the risk of the Chinese government’s investigating and imposing
  10 material civil and criminal liability for NHTC’s illegal operations and the risk of the
  11 Company’s having to materially curtail or suspend operations.
  12         118. Attached to the 3Q 2016 10-Q as Exhibit 32.1 were the SOX Certifications
  13 by Sharng and Davidson. In the SOX Certifications, Sharng and Davidson certified
  14 that, to the best of their knowledge: (1) the Report fully complies with the requirements
  15 of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the
  16 information contained in the Report fairly presents, in all material respects, the
  17 financial condition and results of operations of the Company.”
  18       119. The foregoing statements were false and misleading because Defendants
  19 knew or were reckless in not knowing that, without disclosing NHTC’s illegal
  20 activities, including (i) paying commissions prohibited by the Pyramid Law, (ii) not
  21 complying with the PRC’s requirements for entry of its Noni Juice products as foreign
  22 health foods into the Chinese domestic market, (iii) making false claims about certain
  23 health benefits of the product within the PRC, and (iv) misleading Chinese consumers
  24 regarding the origins of the product, the Report did not “fairly present[],” in all material
  25 respects, the financial condition and results of operations of the Company.”
  26 Defendants’ payment of commissions to members and employees in China and sales
  27 of Noni Juice in the Chinese domestic market were material to NHTC’s business assets,
  28
                                           - 41 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 42 of 101 Page ID #:180




   1 liabilities, income and expenses, and cash flows. Defendants’ false and misleading
   2 statements regarding the Company’s payment of commissions and compliance with
   3 applicable commercial laws and regulations of the PRC rendered their SOX
   4 Certifications materially false.
   5        120. Also on October 30, 2018, at 11:30 a.m. ET, Defendants hosted an
   6 earnings conference call (the “Q3 2016 Earnings Call”) to discuss the Company’s Q3
   7 2016 results. During the Q3 2016 Earnings Call, Sharng stated: “Despite the revenue
   8 shortfall, we were able to increase our operating profit by 3% year over year and by
   9 2% over the prior quarter to a record quarterly level of $15.2 million. This was due to
  10 the flexibility we built into many of our promotions and incentive programs.”
  11 (Emphasis added).
  12        121. The foregoing statements were materially false and misleading. By
  13 putting the cause of the Company’s financial success at issue, Defendants became duty
  14 bound to disclose information concerning the source of its success. Defendants’ failure
  15 to disclose that the Company’s financial success may properly be attributable to its
  16 illegal conduct, rather than the “flexibility we built into many of our promotions and
  17 incentive programs” or other factors, deprived investors of information material to the
  18 sources of the Company’s success and, therefore, is actionable.
  19 FY 2016
  20        122. On February 8, 2017, the Company issued a press release (the February 8,
  21 2017 Press Release”) announcing its financial results for the fiscal year ended
  22 December 31, 2016, in which Sharng stated the following: “[D]ue to the flexibility we
  23 have built into many of our promotions and incentive programs, we were able to
  24 generate record operating profit for the fourth quarter of 2016.” After noting that the
  25 Company would be declaring a special dividend, Sharng also stated in the February 8,
  26 2017 Press Release the following: “Our ability to return capital to our stockholders is
  27
  28
                                           - 42 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 43 of 101 Page ID #:181




   1 due to our robust operating cash flow driven by effective management of our working
   2 capital which has kept our balance sheet strong.”
   3        123. The foregoing statements were materially false and misleading. By
   4 putting the cause of the Company’s financial success at issue, Defendants became duty
   5 bound to disclose information concerning the source of its success. Defendants’ failure
   6 to disclose that the Company’s financial success may properly be attributable to its
   7 illegal conduct, rather than the “effective management of our working capital” or other
   8 factors, deprived investors of information material to the sources of the Company’s
   9 success and, therefore, is actionable.
  10        124. On March 10, 2017, the Company filed with the SEC its annual report on
  11 Form 10-K with the SEC for the fiscal year ended December 31, 2016 (the “2016 10-
  12 K”), which was signed by each of the Individual Defendants.
  13        125. The 2016 10-K stated, among other things, the following: “Under our
  14 compensation plan, members are paid weekly commissions by our subsidiary in which
  15 they are enrolled, generally in their home country currency, for product purchases by
  16 their down-line member network across all geographic markets. Our China subsidiary
  17 maintains an e-commerce retail platform and does not pay any commissions.”
  18 (Emphasis added).
  19        126. The foregoing statement was materially false and misleading because
  20 Defendants knew or were reckless in not knowing that, contrary to the Company’s
  21 statement, NHTC illegally paid commissions to its members and employees in China
  22 for each new member the existing member or employee recruited. The Company’s
  23 undisclosed payment of this form of commission to its members and employees
  24 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  25 misrepresented the risk of the Chinese government’s investigating and imposing
  26 material civil and criminal liability for NHTC’s illegal operations and the risk of the
  27 Company’s having to materially curtail or suspend operations.
  28
                                           - 43 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 44 of 101 Page ID #:182




   1        127. In addition, the 2016 10-K stated: “Currently, there are basically two ways
   2 in which our members can earn income: [1] through commissions paid on product
   3 purchases made by their down-line members; and [2] through retail markups on sales
   4 of products purchased by members at wholesale prices (in the majority of our markets,
   5 sales are for personal consumption only and income may not be earned through retail
   6 mark-ups on sales in that market).”
   7        128. The foregoing statement was materially false and misleading because
   8 Defendants knew or were reckless in not knowing that, contrary to the Company’s
   9 statement, NHTC illegally paid commissions to its members and employees in China
  10 for each new member the existing member or employee recruited. The Company’s
  11 undisclosed payment of this form of commission to its members and employees
  12 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  13 misrepresented the risk of the Chinese government’s investigating and imposing
  14 material civil and criminal liability for NHTC’s illegal operations and the risk of the
  15 Company’s having to materially curtail or suspend operations.
  16        129. The 2016 10-K also stated: “Net sales were $287.7 million for the year
  17 ended December 31, 2016 compared with $264.9 million a year ago, an increase of
  18 $22.8 million, or 9%. Hong Kong net sales, substantially all of which were shipped to
  19 members residing in China, increased $17.7 million, or 7%, over the prior year. Hong
  20 Kong experienced an increase of 7,800 active members, or 8%, during 2016, which
  21 contributed to the increase in product sales volume. We also launched
  22 new Wellness products during 2016, which contributed approximately $11.2 million
  23 to our top-line growth. Outside of our Hong Kong business, net sales increased $5.1
  24 million, or 27%, compared with the prior year, driven by a 105% increase in our China
  25 e-commerce business and a 223% increase in Europe, offset by the performance of
  26 South Korea, which decreased 39% and our Commonwealth of Independent States
  27 (‘CIS’) market, which decreased 25%. The $4.7 million net sales increase in our
  28
                                           - 44 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 45 of 101 Page ID #:183




   1 China e-commerce business was primarily driven by increased sales in
   2 our Home product line, which was introduced during the fourth quarter of 2015.”
   3 (Emphasis added).
   4         130. The foregoing statements were materially false and misleading. By
   5 putting the cause of the Company’s financial success at issue, Defendants became duty
   6 bound to disclose information concerning the source of its success. Defendants’ failure
   7 to disclose that the Company’s financial success may properly be attributable to its
   8 illegal conduct, rather than the “increased sales in our Home product line” or other
   9 factors, deprived investors of information material to the sources of the Company’s
  10 success and, therefore, is actionable.
  11         131. In addition, the 2016 10-K stated: “Gross profit was 80.9% of net sales for
  12 the year ended December 31, 2016 compared with 79.6% of net sales for the year
  13 ended December 31, 2015. The gross profit margin percentage increase is due to
  14 higher event and training revenue, higher product margins and lower logistics
  15 costs.” (Emphasis added).
  16         132. The foregoing statements were materially false and misleading. By
  17 putting the cause of the Company’s financial success at issue, Defendants became duty
  18 bound to disclose information concerning the source of its success. Defendants’ failure
  19 to disclose that the Company’s financial success may properly be attributable to its
  20 illegal conduct, rather than the “higher event and training revenue” or other factors,
  21 deprived investors of information material to the sources of the Company’s success
  22 and, therefore, is actionable.
  23         133. The 2016 10-K also stated that “[w]e are exposed to a variety of risks that
  24 are present in our business and industry” and listed “some of the more significant
  25 factors that could affect our business, results of operations and financial condition.”
  26         134. Among the Risk Factors identified in the 2016 10-K were the following:
  27 “[W]e believe that our e-commerce direct selling model in Hong Kong does not violate
  28
                                           - 45 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 46 of 101 Page ID #:184




   1 any applicable laws in China, even though it is used for the internet purchase of our
   2 products by members in China. We also believe that our Chinese entity, including its
   3 e-commerce retail platform, is operating in compliance with applicable Chinese laws.”
   4        135. The foregoing statements were materially false and misleading because
   5 Defendants knew or recklessly disregarded that, contrary to the Company’s statement,
   6 the Company’s sales of Noni Juice product within the PRC did not comply with either
   7 of the two requirements for entry as a foreign health food into the Chinese domestic
   8 market. In addition, Defendants knew or recklessly disregarded that, contrary to the
   9 Company’s statement, the Company made false claims about certain health benefits of
  10 the Noni Juice product within the PRC and misled consumers regarding the origins of
  11 the Noni Juice product in violation of Chinese law and regulations. Accordingly,
  12 Defendants knowingly or recklessly misrepresented the risk of the Chinese
  13 government’s investigating and imposing material civil and criminal liability for
  14 NHTC’s illegal operations and the risk of the Company’s having to materially curtail
  15 or suspend operations.
  16        136. Also listed among the Risk Factors identified in the 2016 10-K were the
  17 following:
  18              Our direct selling system is subject to extensive laws,
  19              governmental regulations, administrative determinations,
                  court decisions and similar constraints. These laws and
  20              regulations are generally intended to prevent fraudulent or
  21              deceptive schemes, often referred to as ‘pyramid’ schemes,
                  which compensate participants for recruiting additional
  22              participants irrespective of product sales, use high pressure
  23              recruiting methods and/or do not involve legitimate products.
                  They also seek to ensure that claims regarding the ability of
  24              participants to earn money are truthful and substantiated.
  25              Complying with these widely varying and sometimes
                  inconsistent rules and regulations can be difficult and may
  26              require the devotion of significant resources on our
  27              part. There can be no assurance that we or our members are
  28
                                          - 46 -
         Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 47 of 101 Page ID #:185




   1                in compliance with all of these regulations. Our failure or
                    our members’ failure to comply with these regulations or
   2                new regulations could lead to the imposition of significant
   3                penalties or claims and could negatively impact our business.

   4         137. The foregoing statement was materially false and misleading because
   5 Defendants knew or were reckless in not knowing that, contrary to the Company’s
   6 statement, NHTC illegally paid commissions to its members and employees in China
   7 for each new member the existing member or employee recruited. The Company’s
   8 undisclosed payment of this form of commission to its members and employees
   9 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  10 misrepresented the risk of the Chinese government’s investigating and imposing
  11 material civil and criminal liability for NHTC’s illegal operations and the risk of the
  12 Company’s having to materially curtail or suspend operations.
  13         138. Attached to the 2016 10-K as Exhibit 32.1 were the SOX Certifications
  14 by Sharng and Davidson. In the SOX Certifications, Sharng and Davidson certified
  15 that, to the best of their knowledge: (1) the Report fully complies with the requirements
  16 of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the
  17 information contained in the Report fairly presents, in all material respects, the
  18 financial condition and results of operations of the Company.”
  19         139. The foregoing statements were false and misleading because Defendants
  20 knew or were reckless in not knowing that, without disclosing NHTC’s illegal
  21 activities, including (i) paying commissions prohibited by the Pyramid Law, (ii) not
  22 complying with the PRC’s requirements for entry of its Noni Juice products as foreign
  23 health foods into the Chinese domestic market, (iii) making false claims about certain
  24 health benefits of the product within the PRC, and (iv) misleading Chinese consumers
  25 regarding the origins of the product, the Report did not “fairly present[],” in all material
  26 respects, the financial condition and results of operations of the Company.”
  27
  28
                                           - 47 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 48 of 101 Page ID #:186




   1 Defendants’ payment of commissions to members and employees in China and sales
   2 of Noni Juice in the Chinese domestic market were material to NHTC’s business assets,
   3 liabilities, income and expenses, and cash flows. Defendants’ false and misleading
   4 statements regarding the Company’s payment of commissions and compliance with
   5 applicable commercial laws and regulations of the PRC rendered their SOX
   6 Certifications materially false.
   7 1Q 2017
   8        140. On April 27, 2017, the Company filed with the SEC its quarterly report
   9 on Form 10-Q with the SEC for the fiscal quarter ended March 31, 2017 (the “1Q 2017
  10 10-Q”), which was signed by Davidson.
  11        141. The 1Q 2017 10-Q stated, among other things, the following: “Under our
  12 compensation plan, members are paid weekly commissions by our subsidiary in which
  13 they are enrolled, generally in their home country currency, for product purchases by
  14 their down-line member network across all geographic markets. Our China subsidiary
  15 maintains an e-commerce retail platform and does not pay any commissions.”
  16 (Emphasis added).
  17        142. The foregoing statement was materially false and misleading because
  18 Defendants knew or were reckless in not knowing that, contrary to the Company’s
  19 statement, NHTC illegally paid commissions to its members and employees in China
  20 for each new member the existing member or employee recruited. The Company’s
  21 undisclosed payment of this form of commission to its members and employees
  22 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  23 misrepresented the risk of the Chinese government’s investigating and imposing
  24 material civil and criminal liability for NHTC’s illegal operations and the risk of the
  25 Company’s having to materially curtail or suspend operations.
  26        143. In addition, the 1Q 2017 10-Q stated: “Currently, there are basically two
  27 ways in which our members can earn income: [1] through commissions paid on product
  28
                                           - 48 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 49 of 101 Page ID #:187




   1 purchases made by their down-line members; and [2] through retail markups on sales
   2 of products purchased by members at wholesale prices (in the majority of our markets,
   3 sales are for personal consumption only and income may not be earned through retail
   4 mark-ups on sales in that market).”
   5        144. The foregoing statement was materially false and misleading because
   6 Defendants knew or were reckless in not knowing that, contrary to the Company’s
   7 statement, NHTC illegally paid commissions to its members and employees in China
   8 for each new member the existing member or employee recruited. The Company’s
   9 undisclosed payment of this form of commission to its members and employees
  10 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  11 misrepresented the risk of the Chinese government’s investigating and imposing
  12 material civil and criminal liability for NHTC’s illegal operations and the risk of the
  13 Company’s having to materially curtail or suspend operations.
  14        145. The 1Q 2017 10-Q also stated: “Gross profit was 81.2% of net sales for
  15 the three months ended March 31, 2017 compared with 80.8% of net sales for the three
  16 months ended March 31, 2016. The gross profit margin percentage increase was
  17 primarily due to lower logistics costs.” (Emphasis added).
  18        146. The foregoing statements were materially false and misleading. By
  19 putting the cause of the Company’s financial success at issue, Defendants became duty
  20 bound to disclose information concerning the source of its success. Defendants’ failure
  21 to disclose that the Company’s financial success may properly be attributable to its
  22 illegal conduct, rather than the “lower logistics costs” or other factors, deprived
  23 investors of information material to the sources of the Company’s success and,
  24 therefore, is actionable.
  25        147. Further, the 1Q 2017 10-Q stated as follows:
  26               In January 2016, two putative securities class action
  27               complaints were filed against the Company and its top
  28
                                           - 49 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 50 of 101 Page ID #:188




   1              executives. On March 29, 2016, the court consolidated these
                  actions, appointed two Lead Plaintiffs, Messrs. Dao and
   2              Juan, and appointed the Rosen Law Firm and Levi &
   3              Korsinsky LLP as co-Lead Counsel for the purported class.
                  Plaintiffs filed a consolidated complaint on April 29, 2016.
   4              The consolidated complaint purports to assert claims on
   5              behalf of all persons who purchased or otherwise acquired
                  our common stock between March 6, 2015 and March 15,
   6              2016 under (i) Section 10(b) of the Securities Exchange Act
   7              of 1934 and Rule 10b-5 promulgated thereunder against
                  Natural Health Trends Corp., Chris T. Sharng, and Timothy
   8              S. Davidson, and (ii) Section 20(a) of the Securities
   9              Exchange Act of 1934 against Chris T. Sharng, Timothy S.
                  Davidson, and George K. Broady. The consolidated
  10              complaint alleges, inter alia, that the Company made
  11              materially false and misleading statements regarding the
                  legality of its business operations in China, including running
  12              an allegedly illegal multi-level marketing business. The
  13              consolidated complaint seeks an indeterminate amount of
                  damages, plus interest and costs. The Company filed a
  14              motion to dismiss the consolidated complaint on June 15,
  15              2016 and a reply in support of its motion to dismiss on
                  August 22, 2016. On December 5, 2016, the Court denied the
  16              Company’s motion to dismiss. On February 17, 2017, the
  17              Company filed an answer to the consolidated complaint. The
                  Company believes that these claims are without merit and
  18              intends to vigorously defend against them. (Emphasis
  19              added).
  20        148. The foregoing statement was materially false and misleading because
  21 Defendants knew or were reckless in not knowing that, contrary to the Company’s
  22 statement, NHTC illegally paid commissions to its members and employees in China
  23 for each new member the existing member or employee recruited. The Company’s
  24 undisclosed payment of this form of commission to its members and employees
  25 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  26 misrepresented the risk of the Chinese government’s investigating and imposing
  27
  28
                                          - 50 -
         Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 51 of 101 Page ID #:189




   1 material civil and criminal liability for NHTC’s illegal operations and the risk of the
   2 Company’s having to materially curtail or suspend operations.
   3         149. The 1Q 2017 10-Q also stated: “Our operations and financial results are
   4 subject to various risks and uncertainties, including those described in Part I, Item 1A,
   5 ‘Risk Factors’ in our Annual Report on Form 10-K for the year ended December 31,
   6 2016, which could adversely affect our business, financial condition, results of
   7 operations, cash flows, and the trading price of our common stock. There have been no
   8 material changes to our risk factors since our Annual Report on Form 10-K for the year
   9 ended December 31, 2016.”
  10         150.   Among the Risk Factors identified in the Company’s Annual Report on
  11 Form 10-K for the year ended December 31, 2016 (the “2016 10-K”) were the
  12 following: “[W]e believe that our e-commerce direct selling model in Hong Kong does
  13 not violate any applicable laws in China, even though it is used for the internet purchase
  14 of our products by members in China. We also believe that our Chinese entity,
  15 including its e-commerce retail platform, is operating in compliance with applicable
  16 Chinese laws.”
  17         151. The foregoing statements were materially false and misleading because
  18 Defendants knew or recklessly disregarded that, contrary to the Company’s statement,
  19 the Company’s sales of Noni Juice product within the PRC did not comply with either
  20 of the two requirements for entry as a foreign health food into the Chinese domestic
  21 market. In addition, Defendants knew or recklessly disregarded that, contrary to the
  22 Company’s statement, the Company made false claims about certain health benefits of
  23 the Noni Juice product within the PRC and misled consumers regarding the origins of
  24 the Noni Juice product in violation of Chinese law and regulations. Accordingly,
  25 Defendants knowingly or recklessly misrepresented the risk of the Chinese
  26 government’s investigating and imposing material civil and criminal liability for
  27
  28
                                           - 51 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 52 of 101 Page ID #:190




   1 NHTC’s illegal operations and the risk of the Company’s having to materially curtail
   2 or suspend operations.
   3        152. Also listed among the Risk Factors identified in the 2016 10-K were the
   4 following:
   5               Our direct selling system is subject to extensive laws,
   6               governmental regulations, administrative determinations,
                   court decisions and similar constraints. These laws and
   7               regulations are generally intended to prevent fraudulent or
   8               deceptive schemes, often referred to as ‘pyramid’ schemes,
                   which compensate participants for recruiting additional
   9               participants irrespective of product sales, use high pressure
  10               recruiting methods and/or do not involve legitimate products.
                   They also seek to ensure that claims regarding the ability of
  11               participants to earn money are truthful and substantiated.
  12               Complying with these widely varying and sometimes
                   inconsistent rules and regulations can be difficult and may
  13               require the devotion of significant resources on our part.
  14               There can be no assurance that we or our members are in
                   compliance with all of these regulations. Our failure or our
  15
                   members’ failure to comply with these regulations or new
  16               regulations could lead to the imposition of significant
                   penalties or claims and could negatively impact our business.
  17
  18        153. The foregoing statement was materially false and misleading because
  19 Defendants knew or were reckless in not knowing that, contrary to the Company’s
  20 statement, NHTC illegally paid commissions to its members and employees in China
  21 for each new member the existing member or employee recruited. The Company’s
  22 undisclosed payment of this form of commission to its members and employees
  23 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  24 misrepresented the risk of the Chinese government’s investigating and imposing
  25 material civil and criminal liability for NHTC’s illegal operations and the risk of the
  26 Company’s having to materially curtail or suspend operations.
  27
  28
                                           - 52 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 53 of 101 Page ID #:191




   1         154. Attached to the 1Q 2017 10-Q as Exhibit 32.1 were the SOX Certifications
   2 by Sharng and Davidson. In the SOX Certifications, Sharng and Davidson certified
   3 that, to the best of their knowledge: (1) the Report fully complies with the requirements
   4 of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the
   5 information contained in the Report fairly presents, in all material respects, the
   6 financial condition and results of operations of the Company.”
   7         155. The foregoing statements were false and misleading because Defendants
   8 knew or were reckless in not knowing that, without disclosing NHTC’s illegal
   9 activities, including (i) paying commissions prohibited by the Pyramid Law, (ii) not
  10 complying with the PRC’s requirements for entry of its Noni Juice products as foreign
  11 health foods into the Chinese domestic market, (iii) making false claims about certain
  12 health benefits of the product within the PRC, and (iv) misleading Chinese consumers
  13 regarding the origins of the product, the Report did not “fairly present[],” in all material
  14 respects, the financial condition and results of operations of the Company.”
  15 Defendants’ payment of commissions to members and employees in China and sales
  16 of Noni Juice in the Chinese domestic market were material to NHTC’s business assets,
  17 liabilities, income and expenses, and cash flows. Defendants’ false and misleading
  18 statements regarding the Company’s payment of commissions and compliance with
  19 applicable commercial laws and regulations of the PRC rendered their SOX
  20 Certifications materially false.
  21         156. On April 27, 2017, the Company issued a press release (the April 27, 2017
  22 Press Release”) announcing its financial results for the fiscal quarter ended March 31,
  23 2017, in which Sharng stated the following: “Our strong balance sheet and working
  24 capital management afford us the ability to focus on our growth initiatives while
  25 simultaneously returning capital to our valued stockholders.”
  26         157. The foregoing statement was materially false and misleading. By putting
  27 the cause of the Company’s financial success at issue, Defendants became duty bound
  28
                                           - 53 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 54 of 101 Page ID #:192




   1 to disclose information concerning the source of its success. Defendants’ failure to
   2 disclose that the Company’s financial success may properly be attributable to its illegal
   3 conduct, rather than the “strong balance sheet and working capital management” or
   4 other factors, deprived investors of information material to the sources of the
   5 Company’s success and, therefore, is actionable.
   6 2Q 2017
   7        158. On August 2, 2017, the Company filed with the SEC its quarterly report
   8 on Form 10-Q with the SEC for the fiscal quarter ended June 30, 2017 (the “2Q 2017
   9 10-Q”), which was signed by Davidson.
  10        159. The 2Q 2017 10-Q stated, among other things, the following: “Under our
  11 compensation plan, members are paid weekly commissions by our subsidiary in which
  12 they are enrolled, generally in their home country currency, for product purchases by
  13 their down-line member network across all geographic markets. Our China subsidiary
  14 maintains an e-commerce retail platform and does not pay any commissions.”
  15 (Emphasis added).
  16        160. The foregoing statement was materially false and misleading because
  17 Defendants knew or were reckless in not knowing that, contrary to the Company’s
  18 statement, NHTC illegally paid commissions to its members and employees in China
  19 for each new member the existing member or employee recruited. The Company’s
  20 undisclosed payment of this form of commission to its members and employees
  21 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  22 misrepresented the risk of the Chinese government’s investigating and imposing
  23 material civil and criminal liability for NHTC’s illegal operations and the risk of the
  24 Company’s having to materially curtail or suspend operations.
  25        161. In addition, the 2Q 2017 10-Q stated: “Currently, there are basically two
  26 ways in which our members can earn income: [1] through commissions paid on product
  27 purchases made by their down-line members; and [2] through retail markups on sales
  28
                                           - 54 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 55 of 101 Page ID #:193




   1 of products purchased by members at wholesale prices (in the majority of our markets,
   2 sales are for personal consumption only and income may not be earned through retail
   3 mark-ups on sales in that market).”
   4         162. The foregoing statement was materially false and misleading because
   5 Defendants knew or were reckless in not knowing that, contrary to the Company’s
   6 statement, NHTC illegally paid commissions to its members and employees in China
   7 for each new member the existing member or employee recruited. The Company’s
   8 undisclosed payment of this form of commission to its members and employees
   9 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  10 misrepresented the risk of the Chinese government’s investigating and imposing
  11 material civil and criminal liability for NHTC’s illegal operations and the risk of the
  12 Company’s having to materially curtail or suspend operations.
  13         163. The 2Q 2017 10-Q also stated: “Gross profit was 81.1% of net sales for
  14 the six months ended June 30, 2017 compared with 81.0% of net sales for the six
  15 months ended June 30, 2016. The gross profit margin percentage increase was
  16 primarily due to lower logistics costs, offset by lower event revenue.” (Emphasis
  17 added).
  18         164. The foregoing statements were materially false and misleading. By
  19 putting the cause of the Company’s financial success at issue, Defendants became duty
  20 bound to disclose information concerning the source of its success. Defendants’ failure
  21 to disclose that the Company’s financial success may properly be attributable to its
  22 illegal conduct, rather than the “lower logistics costs” or other factors, deprived
  23 investors of information material to the sources of the Company’s success and,
  24 therefore, is actionable.
  25         165. The 2Q 2017 10-Q also stated: “Our operations and financial results are
  26 subject to various risks and uncertainties, including those described in Part I, Item 1A,
  27 ‘Risk Factors’ in our Annual Report on Form 10-K for the year ended December 31,
  28
                                           - 55 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 56 of 101 Page ID #:194




   1 2016, which could adversely affect our business, financial condition, results of
   2 operations, cash flows, and the trading price of our common stock. There have been no
   3 material changes to our risk factors since our Annual Report on Form 10-K for the year
   4 ended December 31, 2016.”
   5        166.   Among the Risk Factors identified in the 2016 10-K were the following:
   6 “[W]e believe that our e-commerce direct selling model in Hong Kong does not violate
   7 any applicable laws in China, even though it is used for the internet purchase of our
   8 products by members in China. We also believe that our Chinese entity, including its
   9 e-commerce retail platform, is operating in compliance with applicable Chinese laws.”
  10        167. The foregoing statements were materially false and misleading because
  11 Defendants knew or recklessly disregarded that, contrary to the Company’s statement,
  12 the Company’s sales of Noni Juice product within the PRC did not comply with either
  13 of the two requirements for entry as a foreign health food into the Chinese domestic
  14 market. In addition, Defendants knew or recklessly disregarded that, contrary to the
  15 Company’s statement, the Company made false claims about certain health benefits of
  16 the Noni Juice product within the PRC and misled consumers regarding the origins of
  17 the Noni Juice product in violation of Chinese law and regulations. Accordingly,
  18 Defendants knowingly or recklessly misrepresented the risk of the Chinese
  19 government’s investigating and imposing material civil and criminal liability for
  20 NHTC’s illegal operations and the risk of the Company’s having to materially curtail
  21 or suspend operations.
  22        168. Also listed among the Risk Factors identified in the 2016 10-K were the
  23 following:
  24               Our direct selling system is subject to extensive laws,
  25               governmental regulations, administrative determinations,
                   court decisions and similar constraints. These laws and
  26               regulations are generally intended to prevent fraudulent or
  27               deceptive schemes, often referred to as ‘pyramid’ schemes,
  28
                                          - 56 -
         Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 57 of 101 Page ID #:195




   1               which compensate participants for recruiting additional
                   participants irrespective of product sales, use high pressure
   2               recruiting methods and/or do not involve legitimate products.
   3               They also seek to ensure that claims regarding the ability of
                   participants to earn money are truthful and substantiated.
   4               Complying with these widely varying and sometimes
   5               inconsistent rules and regulations can be difficult and may
                   require the devotion of significant resources on our part.
   6               There can be no assurance that we or our members are in
   7               compliance with all of these regulations. Our failure or our
                   members’ failure to comply with these regulations or new
   8               regulations could lead to the imposition of significant
   9               penalties or claims and could negatively impact our business.

  10         169. The foregoing statement was materially false and misleading because
  11 Defendants knew or were reckless in not knowing that, contrary to the Company’s
  12 statement, NHTC illegally paid commissions to its members and employees in China
  13 for each new member the existing member or employee recruited. The Company’s
  14 undisclosed payment of this form of commission to its members and employees
  15 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  16 misrepresented the risk of the Chinese government’s investigating and imposing
  17 material civil and criminal liability for NHTC’s illegal operations and the risk of the
  18 Company’s having to materially curtail or suspend operations.
  19         170. Attached to the 2Q 2017 10-Q as Exhibit 32.1 were the SOX Certifications
  20 by Sharng and Davidson. In the SOX Certifications, Sharng and Davidson certified
  21 that, to the best of their knowledge: (1) the Report fully complies with the requirements
  22 of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the
  23 information contained in the Report fairly presents, in all material respects, the
  24 financial condition and results of operations of the Company.”
  25         171. The foregoing statements were false and misleading because Defendants
  26 knew or were reckless in not knowing that, without disclosing NHTC’s illegal
  27
  28
                                           - 57 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 58 of 101 Page ID #:196




   1 activities, including (i) paying commissions prohibited by the Pyramid Law, (ii) not
   2 complying with the PRC’s requirements for entry of its Noni Juice products as foreign
   3 health foods into the Chinese domestic market, (iii) making false claims about certain
   4 health benefits of the product within the PRC, and (iv) misleading Chinese consumers
   5 regarding the origins of the product, the Report did not “fairly present[],” in all material
   6 respects, the financial condition and results of operations of the Company.”
   7 Defendants’ payment of commissions to members and employees in China and sales
   8 of Noni Juice in the Chinese domestic market were material to NHTC’s business assets,
   9 liabilities, income and expenses, and cash flows. Defendants’ false and misleading
  10 statements regarding the Company’s payment of commissions and compliance with
  11 applicable commercial laws and regulations of the PRC rendered their SOX
  12 Certifications materially false.
  13         172. Also on August 2, 2017, at 11:30 a.m. ET, Defendants hosted an earnings
  14 conference call (the “Q2 2017 Earnings Call”) to discuss the Company’s Q2 2017
  15 results. During the Q2 2017 Earnings Call, Sharng stated: “We’ve been able to maintain
  16 our gross profit margin and expand our operating income margin primarily due to
  17 proactive expense management to better align our cost structure with a more limited
  18 upside opportunities we have been seeing in the field.”
  19         173. The foregoing statement was materially false and misleading. By putting
  20 the cause of the Company’s financial success at issue, Defendants became duty bound
  21 to disclose information concerning the source of its success. Defendants’ failure to
  22 disclose that the Company’s financial success may properly be attributable to its illegal
  23 conduct, rather than the “proactive expense management” or other factors, deprived
  24 investors of information material to the sources of the Company’s success and,
  25 therefore, is actionable.
  26         174. On August 2, 2017, the Company issued a press release (the August 2,
  27 2017 Press Release”) announcing its financial results for the fiscal quarter ended June
  28
                                           - 58 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 59 of 101 Page ID #:197




   1 30, 2017, in which Sharng stated the following: “[T]he second quarter of 2016
   2 presented a challenging year-over-year comparison due to record product orders in
   3 anticipation of a significant product price increase effective last June. Partially
   4 offsetting the year-over-year decrease in net sales was strength in Europe, our market
   5 opening in Peru and a positive response to our most recent product introductions.”
   6        175. The foregoing statements were materially false and misleading. By
   7 putting the cause of the Company’s financial success at issue, Defendants became duty
   8 bound to disclose information concerning the source of its success. Defendants’ failure
   9 to disclose that the Company’s financial success may properly be attributable to its
  10 illegal conduct, rather than “strength in Europe, our market opening in Peru and a
  11 positive response to our most recent product introductions,” or other factors, deprived
  12 investors of information material to the sources of the Company’s success and,
  13 therefore, is actionable.
  14 3Q 2017
  15        176. On November 1, 2017, the Company filed with the SEC its quarterly
  16 report on Form 10-Q with the SEC for the fiscal quarter ended September 30, 2017 (the
  17 “3Q 2017 10-Q”), which was signed by Davidson.
  18        177. The 3Q 2017 10-Q stated, among other things, the following: “Under our
  19 compensation plan, members are paid weekly commissions by our subsidiary in which
  20 they are enrolled, generally in their home country currency, for product purchases by
  21 their down-line member network across all geographic markets. Our China subsidiary
  22 maintains an e-commerce retail platform and does not pay any commissions.”
  23 (Emphasis added).
  24        178. The foregoing statement was materially false and misleading because
  25 Defendants knew or were reckless in not knowing that, contrary to the Company’s
  26 statement, NHTC illegally paid commissions to its members and employees in China
  27 for each new member the existing member or employee recruited. The Company’s
  28
                                           - 59 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 60 of 101 Page ID #:198




   1 undisclosed payment of this form of commission to its members and employees
   2 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
   3 misrepresented the risk of the Chinese government’s investigating and imposing
   4 material civil and criminal liability for NHTC’s illegal operations and the risk of the
   5 Company’s having to materially curtail or suspend operations.
   6        179. In addition, the 3Q 2017 10-Q stated: “Currently, there are basically two
   7 ways in which our members can earn income: [1] through commissions paid on product
   8 purchases made by their down-line members; and [2] through retail markups on sales
   9 of products purchased by members at wholesale prices (in the majority of our markets,
  10 sales are for personal consumption only and income may not be earned through retail
  11 mark-ups on sales in that market).”
  12        180. The foregoing statement was materially false and misleading because
  13 Defendants knew or were reckless in not knowing that, contrary to the Company’s
  14 statement, NHTC illegally paid commissions to its members and employees in China
  15 for each new member the existing member or employee recruited. The Company’s
  16 undisclosed payment of this form of commission to its members and employees
  17 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  18 misrepresented the risk of the Chinese government’s investigating and imposing
  19 material civil and criminal liability for NHTC’s illegal operations and the risk of the
  20 Company’s having to materially curtail or suspend operations.
  21        181. The 3Q 2017 10-Q also stated: “Outside of our Hong Kong business, net
  22 sales increased $308,000, or 6%, over the comparable three month period a year ago,
  23 driven by a 54% increase in Europe and a 28% increase in our China e-commerce
  24 business. The $377,000 net sales increase in our China e-commerce business was
  25 primarily the result of increased sales of our Home and Wellness product lines.”
  26 (Emphasis added).
  27
  28
                                           - 60 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 61 of 101 Page ID #:199




   1        182. The foregoing statements were materially false and misleading. By
   2 putting the cause of the Company’s financial success at issue, Defendants became duty
   3 bound to disclose information concerning the source of its success. Defendants’ failure
   4 to disclose that the Company’s financial success may properly be attributable to its
   5 illegal conduct, rather than the “increased sales of our Home and Wellness product
   6 lines” or other factors, deprived investors of information material to the sources of the
   7 Company’s success and, therefore, is actionable.
   8        183. The 3Q 2017 10-Q also stated: “Our operations and financial results are
   9 subject to various risks and uncertainties, including those described in Part I, Item 1A,
  10 ‘Risk Factors’ in our Annual Report on Form 10-K for the year ended December 31,
  11 2016, which could adversely affect our business, financial condition, results of
  12 operations, cash flows, and the trading price of our common stock. There have been no
  13 material changes to our risk factors since our Annual Report on Form 10-K for the year
  14 ended December 31, 2016.”
  15        184.    Among the Risk Factors identified in the 2016 10-K were the following:
  16 “[W]e believe that our e-commerce direct selling model in Hong Kong does not violate
  17 any applicable laws in China, even though it is used for the internet purchase of our
  18 products by members in China. We also believe that our Chinese entity, including its
  19 e-commerce retail platform, is operating in compliance with applicable Chinese laws.”
  20        185. The foregoing statements were materially false and misleading because
  21 Defendants knew or recklessly disregarded that, contrary to the Company’s statement,
  22 the Company’s sales of Noni Juice product within the PRC did not comply with either
  23 of the two requirements for entry as a foreign health food into the Chinese domestic
  24 market. In addition, Defendants knew or recklessly disregarded that, contrary to the
  25 Company’s statement, the Company made false claims about certain health benefits of
  26 the Noni Juice product within the PRC and misled consumers regarding the origins of
  27 the Noni Juice product in violation of Chinese law and regulations. Accordingly,
  28
                                          - 61 -
         Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 62 of 101 Page ID #:200




   1 Defendants knowingly or recklessly misrepresented the risk of the Chinese
   2 government’s investigating and imposing material civil and criminal liability for
   3 NHTC’s illegal operations and the risk of the Company’s having to materially curtail
   4 or suspend operations.
   5        186. Also listed among the Risk Factors identified in the 2016 10-K were the
   6 following:
   7              Our direct selling system is subject to extensive laws,
   8              governmental regulations, administrative determinations,
                  court decisions and similar constraints. These laws and
   9              regulations are generally intended to prevent fraudulent or
  10              deceptive schemes, often referred to as ‘pyramid’ schemes,
                  which compensate participants for recruiting additional
  11              participants irrespective of product sales, use high pressure
  12              recruiting methods and/or do not involve legitimate products.
                  They also seek to ensure that claims regarding the ability of
  13              participants to earn money are truthful and substantiated.
  14              Complying with these widely varying and sometimes
                  inconsistent rules and regulations can be difficult and may
  15              require the devotion of significant resources on our part.
  16              There can be no assurance that we or our members are in
                  compliance with all of these regulations. Our failure or our
  17
                  members’ failure to comply with these regulations or new
  18              regulations could lead to the imposition of significant
                  penalties or claims and could negatively impact our business.
  19
  20        187. The foregoing statement was materially false and misleading because
  21 Defendants knew or were reckless in not knowing that, contrary to the Company’s
  22 statement, NHTC illegally paid commissions to its members and employees in China
  23 for each new member the existing member or employee recruited. The Company’s
  24 undisclosed payment of this form of commission to its members and employees
  25 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  26 misrepresented the risk of the Chinese government’s investigating and imposing
  27
  28
                                          - 62 -
         Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 63 of 101 Page ID #:201




   1 material civil and criminal liability for NHTC’s illegal operations and the risk of the
   2 Company’s having to materially curtail or suspend operations.
   3         188. Attached to the 3Q 2017 10-Q as Exhibit 32.1 were the SOX Certifications
   4 by Sharng and Davidson. In the SOX Certifications, Sharng and Davidson certified
   5 that, to the best of their knowledge: (1) the Report fully complies with the requirements
   6 of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the
   7 information contained in the Report fairly presents, in all material respects, the
   8 financial condition and results of operations of the Company.”
   9         189. The foregoing statements were false and misleading because Defendants
  10 knew or were reckless in not knowing that, without disclosing NHTC’s illegal
  11 activities, including (i) paying commissions prohibited by the Pyramid Law, (ii) not
  12 complying with the PRC’s requirements for entry of its Noni Juice products as foreign
  13 health foods into the Chinese domestic market, (iii) making false claims about certain
  14 health benefits of the product within the PRC, and (iv) misleading Chinese consumers
  15 regarding the origins of the product, the Report did not “fairly present[],” in all material
  16 respects, the financial condition and results of operations of the Company.”
  17 Defendants’ payment of commissions to members and employees in China and sales
  18 of Noni Juice in the Chinese domestic market were material to NHTC’s business assets,
  19 liabilities, income and expenses, and cash flows. Defendants’ false and misleading
  20 statements regarding the Company’s payment of commissions and compliance with
  21 applicable commercial laws and regulations of the PRC rendered their SOX
  22 Certifications materially false.
  23         190. On November 1, 2017, the Company issued a press release (the November
  24 1, 2017 Press Release”) announcing its financial results for the fiscal quarter ended
  25 September 30, 2017, in which Sharng stated the following: “Despite challenging
  26 market conditions, we were able to maintain a healthy gross profit margin of nearly
  27
  28
                                           - 63 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 64 of 101 Page ID #:202




   1 80% and an operating income margin of over 21% due to strong consumer allegiance
   2 to our products and proactive expense management.”
   3         191. The foregoing statement was materially false and misleading. By putting
   4 the cause of the Company’s financial success at issue, Defendants became duty bound
   5 to disclose information concerning the source of its success. Defendants’ failure to
   6 disclose that the Company’s financial success may properly be attributable to its illegal
   7 conduct, rather than the “strong consumer allegiance to our products and proactive
   8 expense management,” or other factors, deprived investors of information material to
   9 the sources of the Company’s success and, therefore, is actionable.
  10         192. Also on November 1, 2017, at 11:30 a.m. ET, Defendants hosted an
  11 earnings conference call (the “Q3 2017 Earnings Call”) to discuss the Company’s Q3
  12 2017 results. During the Q3 2017 Earnings Call, Sharng stated: “Our ability to preserve
  13 healthy margins is due to the strong allegiance of consumer to our products and our
  14 continued proactive expense management to better align our cost structure with a more
  15 limited upside opportunities we have been seeing in the field.”
  16         193. The foregoing statement was materially false and misleading. By putting
  17 the cause of the Company’s financial success at issue, Defendants became duty bound
  18 to disclose information concerning the source of its success. Defendants’ failure to
  19 disclose that the Company’s financial success may properly be attributable to its illegal
  20 conduct, rather than the “strong allegiance of consumer to our products and our
  21 continued proactive expense management,” or other factors, deprived investors of
  22 information material to the sources of the Company’s success and, therefore, is
  23 actionable.
  24 FY 2017
  25         194. On February 14, 2018, the Company issued a press release (the November
  26 1, 2017 Press Release”) announcing its financial results for the fiscal year ended
  27 December 31, 2017, in which Sharng stated the following: “We believe our ability to
  28
                                           - 64 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 65 of 101 Page ID #:203




   1 increase sales over the prior quarter was a result of the improvements we made to our
   2 commission plan, combined with a number of productive incentive trips and training
   3 programs held throughout the year. Additionally, we continued to gain traction in
   4 international markets such as Europe, Southeast Asia and Japan, which all grew sales
   5 over 2016. We have also worked hard to preserve our strong margin profile despite our
   6 top-line decline through diligent expense management that aligned our cost structure
   7 to current sales levels.”
   8         195. The foregoing statements were materially false and misleading. By
   9 putting the cause of the Company’s financial success at issue, Defendants became duty
  10 bound to disclose information concerning the source of its success. Defendants’ failure
  11 to disclose that the Company’s financial success may properly be attributable to its
  12 illegal conduct, rather than the “improvements we made to our commission plan,
  13 combined with a number of productive incentive trips and training programs held
  14 throughout the year,” or other factors, deprived investors of information material to the
  15 sources of the Company’s success and, therefore, is actionable.
  16         196. On February 14, 2018, at 12:30 p.m. ET, Defendants hosted an earnings
  17 conference call (the “Q4 2017 Earnings Call”) to discuss the Company’s Q4 2017
  18 results. During the Q4 2017 Earnings Call, Sharng stated: “[T]he fourth quarter of 2017
  19 marked our first sequential quarterly sales growth since the second quarter of 2016. We
  20 believe this was a result of the improvements we’ve made to our commission plans,
  21 combined with a number of effective incentive trips and training programs.”
  22 (Emphasis added).
  23         197. The foregoing statements were materially false and misleading. By
  24 putting the cause of the Company’s financial success at issue, Defendants became duty
  25 bound to disclose information concerning the source of its success. Defendants’ failure
  26 to disclose that the Company’s financial success may properly be attributable to its
  27 illegal conduct, rather than the “the improvements we’ve made to our commission
  28
                                           - 65 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 66 of 101 Page ID #:204




   1 plans, combined with a number of effective incentive trips and training programs,” or
   2 other factors, deprived investors of information material to the sources of the
   3 Company’s success and, therefore, is actionable.
   4         198. On March 27, 2018, the Company filed with the SEC its annual report on
   5 Form 10-K with the SEC for the fiscal year ended December 31, 2017 (the “2017 10-
   6 K”), which was signed by each of the Individual Defendants.
   7         199. The 2017 10-K stated, among other things, the following: “Under our
   8 compensation plan, members are paid weekly commissions by our subsidiary in which
   9 they are enrolled for product purchases by their down-line member network across all
  10 geographic markets. Our China subsidiary maintains an e-commerce retail platform
  11 and does not pay commissions.” (Emphasis added).
  12         200. The foregoing statement was materially false and misleading because
  13 Defendants knew or were reckless in not knowing that, contrary to the Company’s
  14 statement, NHTC illegally paid commissions to its members and employees in China
  15 for each new member the existing member or employee recruited. The Company’s
  16 undisclosed payment of this form of commission to its members and employees
  17 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  18 misrepresented the risk of the Chinese government’s investigating and imposing
  19 material civil and criminal liability for NHTC’s illegal operations and the risk of the
  20 Company’s having to materially curtail or suspend operations.
  21         201. In addition, the 2017 10-K stated: “Currently, there are basically two ways
  22 in which our members can earn income: [1] through commissions paid on the
  23 accumulated bonus volume from product purchases made by their down-line members
  24 and customers; and [2] through retail profits on sales of products purchased by
  25 members at discount and wholesale prices and resold at retail prices (in the majority of
  26 our markets, sales are for personal consumption only and income may not be earned
  27 through retail profits).”
  28
                                           - 66 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 67 of 101 Page ID #:205




   1         202. The foregoing statement was materially false and misleading because
   2 Defendants knew or were reckless in not knowing that, contrary to the Company’s
   3 statement, NHTC illegally paid commissions to its members and employees in China
   4 for each new member the existing member or employee recruited. The Company’s
   5 undisclosed payment of this form of commission to its members and employees
   6 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
   7 misrepresented the risk of the Chinese government’s investigating and imposing
   8 material civil and criminal liability for NHTC’s illegal operations and the risk of the
   9 Company’s having to materially curtail or suspend operations.
  10         203. The 2017 10-K also stated that “[w]e are exposed to a variety of risks that
  11 are present in our business and industry” and listed “some of the more significant
  12 factors that could affect our business, results of operations and financial condition.”
  13         204. Among the Risk Factors identified in the 2017 10-K were the following:
  14 “[W]e believe that our e-commerce direct selling model in Hong Kong does not violate
  15 any applicable laws in China, even though it is used for the internet purchase of our
  16 products by members in China. We also believe that our Chinese entity, including its
  17 e-commerce retail platform, is operating in compliance with applicable Chinese laws.”
  18         205. The foregoing statements were materially false and misleading because
  19 Defendants knew or recklessly disregarded that, contrary to the Company’s statement,
  20 the Company’s sales of Noni Juice product within the PRC did not comply with either
  21 of the two requirements for entry as a foreign health food into the Chinese domestic
  22 market. In addition, Defendants knew or recklessly disregarded that, contrary to the
  23 Company’s statement, the Company made false claims about certain health benefits of
  24 the Noni Juice product within the PRC and misled consumers regarding the origins of
  25 the Noni Juice product in violation of Chinese law and regulations. Accordingly,
  26 Defendants knowingly or recklessly misrepresented the risk of the Chinese
  27 government’s investigating and imposing material civil and criminal liability for
  28
                                           - 67 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 68 of 101 Page ID #:206




   1 NHTC’s illegal operations and the risk of the Company’s having to materially curtail
   2 or suspend operations.
   3        206. Also listed among the Risk Factors identified in the 2016 10-K were the
   4 following:
   5               Our direct selling system is subject to extensive laws,
   6               governmental regulations, administrative determinations,
                   court decisions and similar constraints. These laws and
   7               regulations are generally intended to prevent fraudulent or
   8               deceptive schemes, often referred to as ‘pyramid’ schemes,
                   which compensate participants for recruiting additional
   9               participants irrespective of product sales, use high pressure
  10               recruiting methods and/or do not involve legitimate products.
                   They also seek to ensure that claims regarding the ability of
  11               participants to earn money are truthful and substantiated.
  12               Complying with these widely varying and sometimes
                   inconsistent rules and regulations can be difficult and may
  13               require the devotion of significant resources on our part.
  14               There can be no assurance that we or our members are in
                   compliance with all of these regulations. Our failure or our
  15
                   members’ failure to comply with these regulations or new
  16               regulations could lead to the imposition of significant
                   penalties or claims and could negatively impact our business.
  17
  18        207. The foregoing statement was materially false and misleading because
  19 Defendants knew or were reckless in not knowing that, contrary to the Company’s
  20 statement, NHTC illegally paid commissions to its members and employees in China
  21 for each new member the existing member or employee recruited. The Company’s
  22 undisclosed payment of this form of commission to its members and employees
  23 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  24 misrepresented the risk of the Chinese government’s investigating and imposing
  25 material civil and criminal liability for NHTC’s illegal operations and the risk of the
  26 Company’s having to materially curtail or suspend operations.
  27
  28
                                           - 68 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 69 of 101 Page ID #:207




   1         208. Attached to the 2017 10-K as Exhibit 32.1 were the SOX Certifications
   2 by Sharng and Davidson. In the SOX Certifications, Sharng and Davidson certified
   3 that, to the best of their knowledge: (1) the Report fully complies with the requirements
   4 of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the
   5 information contained in the Report fairly presents, in all material respects, the
   6 financial condition and results of operations of the Company.”
   7         209. The foregoing statements were false and misleading because Defendants
   8 knew or were reckless in not knowing that, without disclosing NHTC’s illegal
   9 activities, including (i) paying commissions prohibited by the Pyramid Law, (ii) not
  10 complying with the PRC’s requirements for entry of its Noni Juice products as foreign
  11 health foods into the Chinese domestic market, (iii) making false claims about certain
  12 health benefits of the product within the PRC, and (iv) misleading Chinese consumers
  13 regarding the origins of the product, the Report did not “fairly present[],” in all material
  14 respects, the financial condition and results of operations of the Company.”
  15 Defendants’ payment of commissions to members and employees in China and sales
  16 of Noni Juice in the Chinese domestic market were material to NHTC’s business assets,
  17 liabilities, income and expenses, and cash flows. Defendants’ false and misleading
  18 statements regarding the Company’s payment of commissions and compliance with
  19 applicable commercial laws and regulations of the PRC rendered their SOX
  20 Certifications materially false.
  21 1Q 2018
  22         210. On May 2, 2018, the Company filed with the SEC its quarterly report on
  23 Form 10-Q with the SEC for the fiscal quarter ended March 31, 2018 (the “1Q 2018
  24 10-Q”), which was signed by Davidson.
  25         211. The 1Q 2018 10-Q stated, among other things, the following: “Under our
  26 compensation plan, members are paid weekly commissions by our subsidiary in which
  27 they are enrolled, generally in their home country currency, for product purchases by
  28
                                           - 69 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 70 of 101 Page ID #:208




   1 their down-line member network across all geographic markets. Our China subsidiary
   2 maintains an e-commerce retail platform and does not pay commissions.” (Emphasis
   3 added).
   4        212. The foregoing statement was materially false and misleading because
   5 Defendants knew or were reckless in not knowing that, contrary to the Company’s
   6 statement, NHTC illegally paid commissions to its members and employees in China
   7 for each new member the existing member or employee recruited. The Company’s
   8 undisclosed payment of this form of commission to its members and employees
   9 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  10 misrepresented the risk of the Chinese government’s investigating and imposing
  11 material civil and criminal liability for NHTC’s illegal operations and the risk of the
  12 Company’s having to materially curtail or suspend operations.
  13        213. In addition, the 1Q 2018 10-Q stated: “Currently, there are basically two
  14 ways in which our members can earn income: [1] through commissions paid on the
  15 accumulated bonus volume from product purchases made by their down-line members
  16 and customers; and [2] through retail profits on sales of products purchased by
  17 members at wholesale prices and resold at retail prices (in the majority of our markets,
  18 sales are for personal consumption only and income may not be earned through retail
  19 profits).”
  20        214. The foregoing statement was materially false and misleading because
  21 Defendants knew or were reckless in not knowing that, contrary to the Company’s
  22 statement, NHTC illegally paid commissions to its members and employees in China
  23 for each new member the existing member or employee recruited. The Company’s
  24 undisclosed payment of this form of commission to its members and employees
  25 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  26 misrepresented the risk of the Chinese government’s investigating and imposing
  27
  28
                                           - 70 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 71 of 101 Page ID #:209




   1 material civil and criminal liability for NHTC’s illegal operations and the risk of the
   2 Company’s having to materially curtail or suspend operations.
   3         215. The 1Q 2018 10-Q also stated: “Our operations and financial results are
   4 subject to various risks and uncertainties, including those described in Part I, Item 1A,
   5 ‘Risk Factors’ in our Annual Report on Form 10-K for the year ended December 31,
   6 2017, which could adversely affect our business, financial condition, results of
   7 operations, cash flows, and the trading price of our common stock. There have been no
   8 material changes to our risk factors since our Annual Report on Form 10-K for the year
   9 ended December 31, 2017,” except that the Company modified the risk factor regarding
  10 the derivative lawsuits to “reflect the classwide settlement of the securities class action,
  11 referenced Part II, Item of 1 of this report.”
  12         216.   Among the Risk Factors identified in the 2017 10-K were the following:
  13 “[W]e believe that our e-commerce direct selling model in Hong Kong does not violate
  14 any applicable laws in China, even though it is used for the internet purchase of our
  15 products by members in China. We also believe that our Chinese entity, including its
  16 e-commerce retail platform, is operating in compliance with applicable Chinese laws.”
  17         217. The foregoing statements were materially false and misleading because
  18 Defendants knew or recklessly disregarded that, contrary to the Company’s statement,
  19 the Company’s sales of Noni Juice product within the PRC did not comply with either
  20 of the two requirements for entry as a foreign health food into the Chinese domestic
  21 market. In addition, Defendants knew or recklessly disregarded that, contrary to the
  22 Company’s statement, the Company made false claims about certain health benefits of
  23 the Noni Juice product within the PRC and misled consumers regarding the origins of
  24 the Noni Juice product in violation of Chinese law and regulations. Accordingly,
  25 Defendants knowingly or recklessly misrepresented the risk of the Chinese
  26 government’s investigating and imposing material civil and criminal liability for
  27
  28
                                           - 71 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 72 of 101 Page ID #:210




   1 NHTC’s illegal operations and the risk of the Company’s having to materially curtail
   2 or suspend operations.
   3        218. Also listed among the Risk Factors identified in the 2016 10-K were the
   4 following:
   5               Our direct selling system is subject to extensive laws,
   6               governmental regulations, administrative determinations,
                   court decisions and similar constraints. These laws and
   7               regulations are generally intended to prevent fraudulent or
   8               deceptive schemes, often referred to as ‘pyramid’ schemes,
                   which compensate participants for recruiting additional
   9               participants irrespective of product sales, use high pressure
  10               recruiting methods and/or do not involve legitimate products.
                   They also seek to ensure that claims regarding the ability of
  11               participants to earn money are truthful and substantiated.
  12               Complying with these widely varying and sometimes
                   inconsistent rules and regulations can be difficult and may
  13               require the devotion of significant resources on our part.
  14               There can be no assurance that we or our members are in
                   compliance with all of these regulations. Our failure or our
  15
                   members’ failure to comply with these regulations or new
  16               regulations could lead to the imposition of significant
                   penalties or claims and could negatively impact our business.
  17
  18        219. The foregoing statement was materially false and misleading because
  19 Defendants knew or were reckless in not knowing that, contrary to the Company’s
  20 statement, NHTC illegally paid commissions to its members and employees in China
  21 for each new member the existing member or employee recruited. The Company’s
  22 undisclosed payment of this form of commission to its members and employees
  23 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  24 misrepresented the risk of the Chinese government’s investigating and imposing
  25 material civil and criminal liability for NHTC’s illegal operations and the risk of the
  26 Company’s having to materially curtail or suspend operations.
  27
  28
                                           - 72 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 73 of 101 Page ID #:211




   1         220. Attached to the 1Q 2018 10-Q as Exhibit 32.1 were the SOX Certifications
   2 by Sharng and Davidson. In the SOX Certifications, Sharng and Davidson certified
   3 that, to the best of their knowledge: (1) the Report fully complies with the requirements
   4 of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the
   5 information contained in the Report fairly presents, in all material respects, the
   6 financial condition and results of operations of the Company.”
   7         221. The foregoing statements were false and misleading because Defendants
   8 knew or were reckless in not knowing that, without disclosing NHTC’s illegal
   9 activities, including (i) paying commissions prohibited by the Pyramid Law, (ii) not
  10 complying with the PRC’s requirements for entry of its Noni Juice products as foreign
  11 health foods into the Chinese domestic market, (iii) making false claims about certain
  12 health benefits of the product within the PRC, and (iv) misleading Chinese consumers
  13 regarding the origins of the product, the Report did not “fairly present[],” in all material
  14 respects, the financial condition and results of operations of the Company.”
  15 Defendants’ payment of commissions to members and employees in China and sales
  16 of Noni Juice in the Chinese domestic market were material to NHTC’s business assets,
  17 liabilities, income and expenses, and cash flows. Defendants’ false and misleading
  18 statements regarding the Company’s payment of commissions and compliance with
  19 applicable commercial laws and regulations of the PRC rendered their SOX
  20 Certifications materially false.
  21 2Q 2018
  22         222. On May 2, 2018, the Company issued a press release (the May 2, 2018
  23 Press Release”) announcing its financial results for the fiscal quarter ended March 31,
  24 2017, in which Sharng stated the following: “Our improved top-line performance is a
  25 direct result of the enhancements made to our commission plan to better incentivize
  26 up-and-coming members and ease rank advancement, along with our effective
  27 marketing programs. We also held our international Ambassador Academy in Hong
  28
                                           - 73 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 74 of 101 Page ID #:212




   1 Kong, which attracted over 5,500 people. The orders generated by promotions directly
   2 related to the event exceeded those of the last three years.”
   3        223. The foregoing statements were materially false and misleading. By
   4 putting the cause of the Company’s financial success at issue, Defendants became duty
   5 bound to disclose information concerning the source of its success. Defendants’ failure
   6 to disclose that the Company’s financial success may properly be attributable to its
   7 illegal conduct, rather than the “enhancements made to our commission plan to better
   8 incentivize up-and-coming members and ease rank advancement, along with our
   9 effective marketing programs,” or other factors, deprived investors of information
  10 material to the sources of the Company’s success and, therefore, is actionable.
  11        224. Also on May 2, 2018, at 11:30 a.m. ET, Defendants hosted an earnings
  12 conference call (the “Q1 2018 Earnings Call”) to discuss the Company’s Q1 2018
  13 results. During the Q1 2018 Earnings Call, Sharng stated: “Specifically, we believe that
  14 the enhancement made to our commission plan to better incentivize up-and-comers and
  15 ease rank advancement, along with our effective marketing programs, drove the
  16 sequential sales growth. As previously discussed, we began implementing additional
  17 enhancements to help direct more resources to lower and mid-level rank members,
  18 including a onetime cash bonus for new participants in the international recognition
  19 program.”
  20        225. The foregoing statements were materially false and misleading. By
  21 putting the cause of the Company’s financial success at issue, Defendants became duty
  22 bound to disclose information concerning the source of its success. Defendants’ failure
  23 to disclose that the Company’s financial success may properly be attributable to its
  24 illegal conduct, rather than the “enhancement made to our commission plan to better
  25 incentivize up-and-comers and ease rank advancement, along with our effective
  26 marketing programs” or other factors, deprived investors of information material to the
  27 sources of the Company’s success and, therefore, is actionable.
  28
                                           - 74 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 75 of 101 Page ID #:213




   1        226. On August 1, 2018, the Company filed with the SEC its quarterly report
   2 on Form 10-Q with the SEC for the fiscal quarter ended June 30, 2017 (the “2Q 2018
   3 10-Q”), which was signed by Davidson.
   4        227. The 2Q 2018 10-Q stated, among other things, the following: “Under our
   5 compensation plan, members are paid weekly commissions by our subsidiary in which
   6 they are enrolled, generally in their home country currency, for product purchases by
   7 their down-line member network across all geographic markets. Our China subsidiary
   8 maintains an e-commerce retail platform and does not pay commissions.” (Emphasis
   9 added).
  10        228. The foregoing statement was materially false and misleading because
  11 Defendants knew or were reckless in not knowing that, contrary to the Company’s
  12 statement, NHTC illegally paid commissions to its members and employees in China
  13 for each new member the existing member or employee recruited. The Company’s
  14 undisclosed payment of this form of commission to its members and employees
  15 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  16 misrepresented the risk of the Chinese government’s investigating and imposing
  17 material civil and criminal liability for NHTC’s illegal operations and the risk of the
  18 Company’s having to materially curtail or suspend operations.
  19        229. In addition, the 2Q 2018 10-Q stated: “Currently, there are basically two
  20 ways in which our members can earn income: [1] through commissions paid on the
  21 accumulated bonus volume from product purchases made by their down-line members
  22 and customers; and [2] through retail profits on sales of products purchased by
  23 members at wholesale prices and resold at retail prices (in the majority of our markets,
  24 sales are for personal consumption only and income may not be earned through retail
  25 profits).”
  26        230. The foregoing statement was materially false and misleading because
  27 Defendants knew or were reckless in not knowing that, contrary to the Company’s
  28
                                           - 75 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 76 of 101 Page ID #:214




   1 statement, NHTC illegally paid commissions to its members and employees in China
   2 for each new member the existing member or employee recruited. The Company’s
   3 undisclosed payment of this form of commission to its members and employees
   4 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
   5 misrepresented the risk of the Chinese government’s investigating and imposing
   6 material civil and criminal liability for NHTC’s illegal operations and the risk of the
   7 Company’s having to materially curtail or suspend operations.
   8         231. The 2Q 2018 10-Q also stated: “Outside of our Hong Kong business, net
   9 sales increased $518,000, or 9%, over the comparable three month period a year ago,
  10 driven largely by a 105% increase in our China e-commerce business, partially offset
  11 by a 46% decrease in Taiwan. The $1.3 million net sales increase in our China e-
  12 commerce business was primarily the result of increased sales of our Home product
  13 line due to a one-time promotion, and also increased sales of our Wellness product
  14 line.” (Emphasis added).
  15         232. The foregoing statements were materially false and misleading. By
  16 putting the cause of the Company’s financial success at issue, Defendants became duty
  17 bound to disclose information concerning the source of its success. Defendants’ failure
  18 to disclose that the Company’s financial success may properly be attributable to its
  19 illegal conduct, rather than the “increased sales of our Home product line due to a one-
  20 time promotion, and also increased sales of our Wellness product line,” or other factors,
  21 deprived investors of information material to the sources of the Company’s success
  22 and, therefore, is actionable.
  23         233. The 2Q 2018 10-Q also stated: “Our operations and financial results are
  24 subject to various risks and uncertainties, including those described in Part I, Item 1A,
  25 ‘Risk Factors’ in our Annual Report on Form 10-K for the year ended December 31,
  26 2017, which could adversely affect our business, financial condition, results of
  27 operations, cash flows, and the trading price of our common stock. There have been no
  28
                                           - 76 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 77 of 101 Page ID #:215




   1 material changes to our risk factors since our Annual Report on Form 10-K for the year
   2 ended December 31, 2017, except that we delete the risk factor captioned ‘We are
   3 currently being sued in three lawsuits alleging, among other things, that we made
   4 materially false and misleading statements regarding the legality of our business
   5 operations in China.’ As disclosed elsewhere in this report, these lawsuits have now
   6 been fully settled.”
   7        234.   Among the Risk Factors identified in the 2017 10-K were the following:
   8 “[W]e believe that our e-commerce direct selling model in Hong Kong does not violate
   9 any applicable laws in China, even though it is used for the internet purchase of our
  10 products by members in China. We also believe that our Chinese entity, including its
  11 e-commerce retail platform, is operating in compliance with applicable Chinese laws.”
  12        235. The foregoing statements were materially false and misleading because
  13 Defendants knew or recklessly disregarded that, contrary to the Company’s statement,
  14 the Company’s sales of Noni Juice product within the PRC did not comply with either
  15 of the two requirements for entry as a foreign health food into the Chinese domestic
  16 market. In addition, Defendants knew or recklessly disregarded that, contrary to the
  17 Company’s statement, the Company made false claims about certain health benefits of
  18 the Noni Juice product within the PRC and misled consumers regarding the origins of
  19 the Noni Juice product in violation of Chinese law and regulations. Accordingly,
  20 Defendants knowingly or recklessly misrepresented the risk of the Chinese
  21 government’s investigating and imposing material civil and criminal liability for
  22 NHTC’s illegal operations and the risk of the Company’s having to materially curtail
  23 or suspend operations.
  24        236. Also listed among the Risk Factors identified in the 2016 10-K were the
  25 following:
  26               Our direct selling system is subject to extensive laws,
  27               governmental regulations, administrative determinations,
  28
                                          - 77 -
         Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 78 of 101 Page ID #:216




   1               court decisions and similar constraints. These laws and
                   regulations are generally intended to prevent fraudulent or
   2               deceptive schemes, often referred to as ‘pyramid’ schemes,
   3               which compensate participants for recruiting additional
                   participants irrespective of product sales, use high pressure
   4               recruiting methods and/or do not involve legitimate products.
   5               They also seek to ensure that claims regarding the ability of
                   participants to earn money are truthful and substantiated.
   6               Complying with these widely varying and sometimes
   7               inconsistent rules and regulations can be difficult and may
                   require the devotion of significant resources on our part.
   8               There can be no assurance that we or our members are in
   9               compliance with all of these regulations. Our failure or our
                   members’ failure to comply with these regulations or new
  10               regulations could lead to the imposition of significant
  11               penalties or claims and could negatively impact our business.

  12         237. The foregoing statement was materially false and misleading because
  13 Defendants knew or were reckless in not knowing that, contrary to the Company’s
  14 statement, NHTC illegally paid commissions to its members and employees in China
  15 for each new member the existing member or employee recruited. The Company’s
  16 undisclosed payment of this form of commission to its members and employees
  17 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  18 misrepresented the risk of the Chinese government’s investigating and imposing
  19 material civil and criminal liability for NHTC’s illegal operations and the risk of the
  20 Company’s having to materially curtail or suspend operations.
  21         238. Attached to the 2Q 2018 10-Q as Exhibit 32.1 were the SOX Certifications
  22 by Sharng and Davidson. In the SOX Certifications, Sharng and Davidson certified
  23 that, to the best of their knowledge: (1) the Report fully complies with the requirements
  24 of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the
  25 information contained in the Report fairly presents, in all material respects, the
  26 financial condition and results of operations of the Company.”
  27
  28
                                           - 78 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 79 of 101 Page ID #:217




   1         239. The foregoing statements were false and misleading because Defendants
   2 knew or were reckless in not knowing that, without disclosing NHTC’s illegal
   3 activities, including (i) paying commissions prohibited by the Pyramid Law, (ii) not
   4 complying with the PRC’s requirements for entry of its Noni Juice products as foreign
   5 health foods into the Chinese domestic market, (iii) making false claims about certain
   6 health benefits of the product within the PRC, and (iv) misleading Chinese consumers
   7 regarding the origins of the product, the Report did not “fairly present[],” in all material
   8 respects, the financial condition and results of operations of the Company.”
   9 Defendants’ payment of commissions to members and employees in China and sales
  10 of Noni Juice in the Chinese domestic market were material to NHTC’s business assets,
  11 liabilities, income and expenses, and cash flows. Defendants’ false and misleading
  12 statements regarding the Company’s payment of commissions and compliance with
  13 applicable commercial laws and regulations of the PRC rendered their SOX
  14 Certifications materially false.
  15 3Q 2018
  16         240. On October 30, 2018, the Company filed with the SEC its quarterly report
  17 on Form 10-Q with the SEC for the fiscal quarter ended September 30, 2017 (the “3Q
  18 2018 10-Q”), which was signed by Davidson.
  19         241. The 3Q 2018 10-Q stated, among other things, the following: “Under our
  20 compensation plan, members are paid weekly commissions by our subsidiary in which
  21 they are enrolled, generally in their home country currency, for product purchases by
  22 their down-line member network across all geographic markets. Our China subsidiary
  23 maintains an e-commerce retail platform and does not pay commissions.” (Emphasis
  24 added).
  25         242. The foregoing statement was materially false and misleading because
  26 Defendants knew or were reckless in not knowing that, contrary to the Company’s
  27 statement, NHTC illegally paid commissions to its members and employees in China
  28
                                           - 79 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 80 of 101 Page ID #:218




   1 for each new member the existing member or employee recruited. The Company’s
   2 undisclosed payment of this form of commission to its members and employees
   3 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
   4 misrepresented the risk of the Chinese government’s investigating and imposing
   5 material civil and criminal liability for NHTC’s illegal operations and the risk of the
   6 Company’s having to materially curtail or suspend operations.
   7        243. In addition, the 3Q 2018 10-Q stated: “Currently, there are basically two
   8 ways in which our members can earn income: [1] through commissions paid on the
   9 accumulated bonus volume from product purchases made by their down-line members
  10 and customers; and [2] through retail profits on sales of products purchased by
  11 members at wholesale prices and resold at retail prices (in the majority of our markets,
  12 sales are for personal consumption only and income may not be earned through retail
  13 profits).”
  14        244. The foregoing statement was materially false and misleading because
  15 Defendants knew or were reckless in not knowing that, contrary to the Company’s
  16 statement, NHTC illegally paid commissions to its members and employees in China
  17 for each new member the existing member or employee recruited. The Company’s
  18 undisclosed payment of this form of commission to its members and employees
  19 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  20 misrepresented the risk of the Chinese government’s investigating and imposing
  21 material civil and criminal liability for NHTC’s illegal operations and the risk of the
  22 Company’s having to materially curtail or suspend operations.
  23        245. The 3Q 2018 10-Q also stated: “Net sales were $47.0 million for the three
  24 months ended September 30, 2018 compared with $40.1 million for the comparable
  25 period a year ago, an increase of $6.9 million, or 17%. Hong Kong net sales,
  26 substantially all of which were shipped to members residing in China, increased $6.4
  27 million, or 18%, over the comparable period a year ago. Our revenue in the third
  28
                                           - 80 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 81 of 101 Page ID #:219




   1 quarter increased year-over-year as a result of our effective marketing programs and
   2 was further fueled by our Ambassador Academy in Hong Kong. Outside of our Hong
   3 Kong business, net sales increased $513,000, or 10%, over the comparable three month
   4 period a year ago, driven largely by a 59% increase in our Americas business, partially
   5 offset by a 24% decrease in Taiwan. The $731,000 net sales increase in our Americas
   6 business was primarily due to product sales of Airelle®, our new age-defying skincare
   7 system which was launched in June 2018, and increased order volume from our
   8 Peruvian business which began accepting orders in June 2017.” (Emphasis added).
   9         246. The foregoing statements were materially false and misleading. By
  10 putting the cause of the Company’s financial success at issue, Defendants became duty
  11 bound to disclose information concerning the source of its success. Defendants’ failure
  12 to disclose that the Company’s financial success may properly be attributable to its
  13 illegal conduct, rather than the “effective marketing programs” or other factors,
  14 deprived investors of information material to the sources of the Company’s success
  15 and, therefore, is actionable.
  16         247. The 3Q 2018 10-Q also stated: “Our operations and financial results are
  17 subject to various risks and uncertainties, including those described in Part I, Item 1A,
  18 ‘Risk Factors’ in our Annual Report on Form 10-K for the year ended December 31,
  19 2017, which could adversely affect our business, financial condition, results of
  20 operations, cash flows, and the trading price of our common stock. There have been no
  21 material changes to our risk factors since our Annual Report on Form 10-K for the year
  22 ended December 31, 2017, except that we (1) previously deleted the risk factor
  23 captioned ‘We are currently being sued in three lawsuits alleging, among other things,
  24 that we made materially false and misleading statements regarding the legality of our
  25 business operations in China’ and (2) are now adding the following risk factor”
  26 regarding the potential impact of ‘recently enacted tariffs,” “other potential changes to
  27
  28
                                           - 81 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 82 of 101 Page ID #:220




   1 tariff and import/export regulations,” and “ongoing trade disputes between the United
   2 States and other jurisdictions, particularly China.”
   3        248.   Among the Risk Factors identified in the 2017 10-K were the following:
   4 “[W]e believe that our e-commerce direct selling model in Hong Kong does not violate
   5 any applicable laws in China, even though it is used for the internet purchase of our
   6 products by members in China. We also believe that our Chinese entity, including its
   7 e-commerce retail platform, is operating in compliance with applicable Chinese laws.”
   8        249. The foregoing statements were materially false and misleading because
   9 Defendants knew or recklessly disregarded that, contrary to the Company’s statement,
  10 the Company’s sales of Noni Juice product within the PRC did not comply with either
  11 of the two requirements for entry as a foreign health food into the Chinese domestic
  12 market. In addition, Defendants knew or recklessly disregarded that, contrary to the
  13 Company’s statement, the Company made false claims about certain health benefits of
  14 the Noni Juice product within the PRC and misled consumers regarding the origins of
  15 the Noni Juice product in violation of Chinese law and regulations. Accordingly,
  16 Defendants knowingly or recklessly misrepresented the risk of the Chinese
  17 government’s investigating and imposing material civil and criminal liability for
  18 NHTC’s illegal operations and the risk of the Company’s having to materially curtail
  19 or suspend operations.
  20        250. Also listed among the Risk Factors identified in the 2017 10-K were the
  21 following:
  22               Our direct selling system is subject to extensive laws,
  23               governmental regulations, administrative determinations,
                   court decisions and similar constraints. These laws and
  24               regulations are generally intended to prevent fraudulent or
  25               deceptive schemes, often referred to as ‘pyramid’ schemes,
                   which compensate participants for recruiting additional
  26               participants irrespective of product sales, use high pressure
  27               recruiting methods and/or do not involve legitimate products.
  28
                                          - 82 -
         Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 83 of 101 Page ID #:221




   1               They also seek to ensure that claims regarding the ability of
                   participants to earn money are truthful and substantiated.
   2               Complying with these widely varying and sometimes
   3               inconsistent rules and regulations can be difficult and may
                   require the devotion of significant resources on our part.
   4               There can be no assurance that we or our members are in
   5               compliance with all of these regulations. Our failure or our
                   members’ failure to comply with these regulations or new
   6               regulations could lead to the imposition of significant
   7               penalties or claims and could negatively impact our business.

   8         251. The foregoing statement was materially false and misleading because
   9 Defendants knew or were reckless in not knowing that, contrary to the Company’s
  10 statement, NHTC illegally paid commissions to its members and employees in China
  11 for each new member the existing member or employee recruited. The Company’s
  12 undisclosed payment of this form of commission to its members and employees
  13 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  14 misrepresented the risk of the Chinese government’s investigating and imposing
  15 material civil and criminal liability for NHTC’s illegal operations and the risk of the
  16 Company’s having to materially curtail or suspend operations.
  17         252. Attached to the 3Q 2018 10-Q as Exhibit 32.1 were the SOX Certifications
  18 by Sharng and Davidson. In the SOX Certifications, Sharng and Davidson certified
  19 that, to the best of their knowledge: (1) the Report fully complies with the requirements
  20 of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the
  21 information contained in the Report fairly presents, in all material respects, the
  22 financial condition and results of operations of the Company.”
  23         253. The foregoing statements were false and misleading because Defendants
  24 knew or were reckless in not knowing that, without disclosing NHTC’s illegal
  25 activities, including (i) paying commissions prohibited by the Pyramid Law, (ii) not
  26 complying with the PRC’s requirements for entry of its Noni Juice products as foreign
  27
  28
                                           - 83 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 84 of 101 Page ID #:222




   1 health foods into the Chinese domestic market, (iii) making false claims about certain
   2 health benefits of the product within the PRC, and (iv) misleading Chinese consumers
   3 regarding the origins of the product, the Report did not “fairly present[],” in all material
   4 respects, the financial condition and results of operations of the Company.”
   5 Defendants’ payment of commissions to members and employees in China and sales
   6 of Noni Juice in the Chinese domestic market were material to NHTC’s business assets,
   7 liabilities, income and expenses, and cash flows. Defendants’ false and misleading
   8 statements regarding the Company’s payment of commissions and compliance with
   9 applicable commercial laws and regulations of the PRC rendered their SOX
  10 Certifications materially false.
  11          254. Also on October 30, 2018, at 11:30 a.m. ET, Defendants hosted an
  12 earnings conference call (the “Q3 2018 Earnings Call”) to discuss the Company’s Q3
  13 2018 results. During the Q3 2018 Earnings Call, Sharng stated: “In summary, our
  14 performance in the third quarter reflected a continuation of the effectiveness of our
  15 marketing programs and solid demand for our products since the beginning of the
  16 year.”
  17          255. The foregoing statement was materially false and misleading. By putting
  18 the cause of the Company’s financial success at issue, Defendants became duty bound
  19 to disclose information concerning the source of its success. Defendants’ failure to
  20 disclose that the Company’s financial success may properly be attributable to its illegal
  21 conduct, rather than the “effectiveness of our marketing programs and solid demand
  22 for our products” or other factors, deprived investors of information material to the
  23 sources of the Company’s success and, therefore, is actionable.
  24 NHTC’s Response to the CCTV Exposé
  25          256. On January 6, 2019 the Company issued a press release (the January 6,
  26 2019 Press Release”) responding to the CCTV Exposé, revealing that NHTC has been
  27 operating in violation of the Pyramid Law. The January 6, 2019 Press Release stated:
  28
                                           - 84 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 85 of 101 Page ID #:223




   1 “The Company rejects the claims made that Natural Health Trends is operating illegally
   2 in China. The Company believes short sellers arranged with associates at CCTV to
   3 create a deceptive exposé about the Company and its products attempting to
   4 misleadingly portray the business as a pyramid scheme.” Sharng stated the following:
   5 “Natural Health Trends is committed to conducting business with honesty, integrity
   6 and fairness in accordance with the highest ethical standards. We are confident that our
   7 operations in China are in compliance with all applicable regulations. We believe these
   8 inaccurate claims were made in an effort to damage our brand, business in China,
   9 reputation and shareholder value, and we are prepared to vigorously defend our
  10 Company.”
  11        257. The foregoing statement was materially false and misleading because
  12 Defendants knew or were reckless in not knowing that, contrary to the Company’s
  13 statement, NHTC illegally paid commissions to its members and employees in China
  14 for each new member the existing member or employee recruited. The Company’s
  15 undisclosed payment of this form of commission to its members and employees
  16 violates Chinese law and regulation. Accordingly, Defendants knowingly or recklessly
  17 misrepresented the risk of the Chinese government’s investigating and imposing
  18 material civil and criminal liability for NHTC’s illegal operations and the risk of the
  19 Company’s having to materially curtail or suspend operations.
  20                                   The Truth Emerges
  21        258. On Saturday, January 5, 2019, PRC-sanctioned CCTV aired the CCTV
  22 Exposé, revealing, among other things, that NHTC had been misrepresenting Noni
  23 Juice as a product that “can comprehensively restore damaged cells in the human body”
  24 and as “effective against cancer, gout, insomnia, kidney deficiencies, excessive stress,
  25 depression, and obesity.”
  26        259. The January 5 CCTV Exposé also revealed that NHTC had been failing
  27 to comply with either of the two “formal channels for foreign health foods to enter the
  28
                                           - 85 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 86 of 101 Page ID #:224




   1 Chinese market.” First, products may be sold “directly and offline at a retail store with
   2 the blue hat logo of approval from the State Supervisory Authority.” Alternatively,
   3 products may enter the Chinese domestic market if they meet “the current requirements
   4 for cross-border e-commerce.”
   5        260. NHTC, according to the January 5 CCTV Exposé, “uses a selling style
   6 similar to abroad purchase and does not belong to either category.” Instead, it engages
   7 in “hybridized e-commerce,” by which “[a]ll of [its] edible products are imported from
   8 abroad,” despite the fact that “there is no domestic approval or listing in the record of
   9 [Noni Juice].”
  10        261. The CCTV Exposé explained:
  11               In recent years, goods from overseas have become widely
  12               sought after by domestic consumers, with foods especially
                   claiming to possess health effects becoming the focus of
  13               purchases. We can see that this health juice product has
  14               adopted the method of wearing a foreign jacket and caught
                   the attention of domestic consumers. [NHTC] claims that this
  15               juice originates in the United States. If consumers want to
  16               purchase it, they can order it from the Hong Kong website of
                   [NHTC], and it is not available on the official domestic
  17               website. Consumers believe they have purchased this product
  18               from abroad, but in fact there is no domestic approval or
                   listing in the record of this health food. Even more
  19               noteworthy is that, while the senior members of [NHTC]
  20               sensationalize its miraculous effects, to the extent that it can
                   even treat terminal diseases, the company’s website only
  21
                   says that it is a functional health drink.
  22
  23        262. In addition, the CCTV Exposé revealed that NHTC compensates members

  24 based on their recruitment of additional members. In an excerpt from an online video
  25 of a sharing meeting, in which participation is reserved exclusively for NHTC
  26 members, a “higher-level member” explained to new members that “[i]f you only
  27 recommend two members in the first month, your income will be 116 USD. Then in
  28
                                          - 86 -
         Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 87 of 101 Page ID #:225




   1 the second month, if it’s doubled to four members, then your income is 332 USD,
   2 increasing by a factor of 2 to the n-th power. So, my total annual income is 679,770
   3 USD.”
   4        263. Further, the CCTV Exposé detailed how NHTC’s payment of
   5 commissions enabled the Company to retain many of its recruits through the promise
   6 of greater rewards. One of the Company’s “self-proclaimed senior members,” Ms. Hu,
   7 explained the lure of NHTC’s paying commissions to its members in China for
   8 recruiting new members: “Why? Because occupying the 20,000 RMB node means that
   9 all the people with points under you are connected to you, his points are connected to
  10 you, the members he recruits later have something to do with you for your whole
  11 lifetime.” Another “senior member,” Mr. Ye, explained that “member rank increases
  12 as more and more people are recruited offline,” which allows a member to “obtain[ ]
  13 increasingly generous bonuses”: “Each level has different rewards. What benefits will
  14 the company give you as your level increases? At level 9, the highest level, your
  15 children can go to the United States and study for free.”
  16        264. The CCTV Exposé also presented the opinion of a legal expert, Yushan
  17 Yue, who stated: “Just like how this scheme in the name of selling juice actually uses
  18 this kind of form of networking and recruitment to make money, it can essentially be
  19 categorized as belonging to pyramid scheme behavior. Because we note that pyramid
  20 schemes are not so much about selling products. But rather, they are about recruiting
  21 others and determining income on the basis of one’s level. Then this is usually what
  22 we call a pyramid scheme. In serious instances, it may even violate criminal law.” Mr.
  23 Yue also opined that, despite some concerns stated earlier in the program that NHTC’s
  24 activities were beyond the reach of Chinese authorities, “[a]s long as the online
  25 marketing activities of these overseas enterprises touch on Chinese territory, they are
  26 under the jurisdiction of Chinese law.”
  27
  28
                                           - 87 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 88 of 101 Page ID #:226




   1         265. On this news, on the first trading day after the CCTV Exposé, the per-
   2 share price of NHTC common stock fell $2.72, or approximately 14%, from its close
   3 of $19.41 on Friday, January 4, 2019 to open on the morning of Monday, January 7,
   4 2019 at $16.69 per share. As a result, NHTC investors were damaged.
   5         266. On Sunday, January 6, 2019, Seeking Alpha published an article
   6 (“January 6 Seeking Alpha Article”) on its website regarding the airing of the January
   7 5 CCTV Exposé. The January 6 Seeking Alpha Article noted that the NHTC segment
   8 was 17 minutes in duration and was broadcast twice the previous day on CCTV 13,
   9 which is “the news channel of China Central Television and the biggest news channel
  10 on mainland China.” 9 The January 6 Seeking Alpha Article also reported that the
  11 Company responded to the January 5 CCTV Exposé by “pretty much recycling a[n] 8
  12 months old comment/communication.”
  13         267. On Monday, January 7, 2019, at 9:59 a.m., Seeking Alpha published a
  14 short report (“January 7 Seeking Alpha Report”), stating that “[s]hares of [NHTC] are
  15 down 24.4% after allegations against the company were aired on China Central
  16 Television.” 10 The January 7 Seeking Alpha Report also noted that “[t]he company
  17 says it believes short sellers arranged the TV spot,” and that the Company stated in
  18 response: “We are confident that our operations in China are in compliance with all
  19 applicable regulations. We believe these inaccurate claims were made in an effort to
  20 damage our brand, business in China, reputation and shareholder value, and we are
  21 prepared to vigorously defend our Company.”
  22
  23
  24
       A copy of the January 6 Seeking Alpha Article is attached hereto as Exhibit D and
       9
  25 incorporated herein by reference.
  26 10 A copy of the January 7 Seeking Alpha Report is attached hereto as Exhibit E and
  27 incorporated herein by reference.
  28
                                            - 88 -
           Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 89 of 101 Page ID #:227




   1          268. Also on Monday, January 7, 2019, GeoInvesting published a report
   2 (“January 7 GeoInvesting Report”) online that purported to summarize for investors,
   3 in the English language, the content of the CCTV Exposé. 11
   4          269. On this news, the per-share price of NHTC common stock fell an
   5 additional $2.08, or approximately 12.5%, from its opening price on Monday, January
   6 7, 2019 to close at $14.61 at the market’s close that same day. As a result, NHTC
   7 investors were damaged.
   8          270. On January 19, 2019, NHTC held a press conference in which Wu
   9 Yaotang, NHTC’s manager for Greater China, apologized publically on behalf of the
  10 Company for misleading consumers and some members, and for having caused
  11 financial losses to some members. Responding to media reports that NHTC
  12 exaggerated its product effects and developed multi-level members, NHTC pledged
  13 that it would conduct a serious self-inspection and self-correction, cooperate with
  14 relevant government authorities, and sternly punish violators.
  15          271. On January 25, 2019, the Supreme People's Procuratorate, the Ministry of
  16 Public Security, China Consumers’ Association, the All China Lawyers Association,
  17 and China Media Group collectively published the Top 10 Consumer Rights Violation
  18 Incidents. “Quanjian’s and NHTC’s alleged pyramid marketing and hyping product
  19 effects; disease in the health care product industry hard to cure” is listed as the No. 2
  20 incident.
  21          272. A notice published on the Harbin State Administration of Market
  22 Regulation website on February 3, 2019 states that the fraudulent promotions and
  23 advertisements, and illegal pyramid marketing of NHTC should be cracked down in a
  24 stern measure.
  25
  26   A copy of the January 7 GeoInvesting Report is attached hereto as Exhibit F and
       11

  27 incorporated herein by reference.
  28
                                             - 89 -
            Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 90 of 101 Page ID #:228




   1        273. After the close of the market on February 21, 2019, the Company issued
   2 a press release in which Defendants admitted that:
   3              [G]iven the global macroeconomic backdrop and the
   4              increased regulatory and media scrutiny in China, we are
                  cautious regarding our performance in 2019 due to the
   5              potential impact on our operations from the global trade
   6              environment, exchange rate fluctuations, adverse local
                  publicity and the Chinese government’s 100-day campaign.
   7              As a result of this campaign and consistent with our past
   8              strategies and those of peers, we voluntarily decided in
                  January to temporarily suspend our member activities
   9              while proactively cooperating with all relevant government
  10              agencies to ensure we continue to conduct our business in
                  compliance with all applicable laws in China. While I am
  11              confident this is the best approach to position our Company
  12              to successfully operate in the long-term, this suspension of
                  member activities may have a material adverse effect on our
  13
                  business in the near-term. (Emphasis added).
  14
  15        274. On this news, the per-share price of NHTC common stock fell $1.85, or

  16 approximately 13%, from its closing price on February 21, 2019 to open at $12.26 at
  17 on February 22, 2019. As a result, NHTC investors were damaged.
  18        275. On March 18, 2019, the Company filed with the SEC a Notification of

  19 Late Filing on Form 12b-25, stating that the Company was “unable to file its Annual
  20 Report on Form 10-K for the year ended December 31, 2018 by the due date of March
  21 18, 2019, as management has not yet completed its assessment of the Company’s
  22 internal control over financial reporting as of December 31, 2018; accordingly, the
  23 Company’s independent registered accounting firm has not yet completed its integrated
  24 audit.”
  25        276. On April 26, 2019, the Company filed with the SEC its annual report on

  26 Form 10-K with the SEC for the fiscal year ended December 31, 2018 (the “2018 10-
  27 K”), which was signed by each of the Individual Defendants.
  28
                                          - 90 -
         Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 91 of 101 Page ID #:229




   1        277. In the 2018 10-K, the Company stated:
   2               In January 2019 we, like some of our peers, voluntarily
   3              decided to temporarily suspend our member activities, such
                  as product roadshows, product trainings and larger company-
   4              sponsored events, in China as we did in 2007. We did this
   5              because we have learned that the 100-day campaign was
                  announced in broad outlines by the central government, and
   6              the interpretation and enforcement of the campaign was
   7              delegated to the provincial and local governments. We
                  consider it a top priority for our business to develop an
   8              understanding of and cooperate with all levels and
   9              jurisdictions of the government agencies and did not want to
                  run the risk of being inadvertently entangled in the
  10              government enforcement actions. Our suspension of member
  11              activities currently remains in effect, and it may be necessary
                  or advisable to repeat this or similar actions from time to time
  12
                  in the future, and such periods of reduced activity can and do
  13              have a material adverse effect on our business. Although we
                  understand the 100-day campaign would have expired on or
  14
                  about April 18, 2019, we are not aware of any information
  15              indicating that the campaign has been concluded.
  16
            278. On May 7, 2019, the Company filed with the SEC its quarterly report on
  17
       Form 10-Q with the SEC for the fiscal quarter ended March 31, 2019 (the “1Q 2019
  18
       10-Q”), which was signed by Davidson.
  19
            279. In the 1Q 2019 10-Q, the Company stated:
  20
                  On January 8, 2019, the Chinese government announced a
  21
                  comprehensive 100-day campaign focusing on companies
  22              involved in the sale of food, equipment, daily necessities,
                  small home electrical appliances and services that are
  23
                  claimed to promote health. The Chinese government
  24              ministries in charge of this campaign indicated that they are
                  targeting illegal practices in the industry, particularly the
  25
                  manufacture and sale of counterfeit and substandard
  26              products, and false advertising and misleading claims as to
                  the health benefits of products and services. It is understood
  27
  28
                                           - 91 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 92 of 101 Page ID #:230




   1             that the campaign is specifically focused on the business
                 practices of direct selling companies. During the campaign,
   2             we understand that the government will not issue any
   3             additional direct selling licenses, will cease issuing
                 certifications of quality or other approvals of various
   4             healthcare products, and will review its regulatory oversight
   5             of the industry. We believe that the campaign will negatively
                 impact our business in China in the short-term, but will
   6             benefit us and Chinese consumers in the long-term as
   7             purveyors of substandard products are driven from the
                 market. The short-term impact of the campaign has had a
   8             significant impact on our business, as we, like some of our
   9             peers, voluntarily decided in January 2019 to temporarily
                 suspend our member activities, such as product roadshows,
  10             product trainings and larger company-sponsored events, in
  11             China. We did this because we have learned that the 100-
                 day campaign was announced in broad outlines by the
  12             central government, and the interpretation and
  13             enforcement of the campaign was delegated to the
                 provincial and local governments. We consider it a top
  14             priority for our business to develop an understanding of and
  15             cooperate with all levels and jurisdictions of the government
                 agencies, and did not want to run the risk of being
  16             inadvertently entangled in government enforcement actions.
  17             Although we understand the 100-day campaign would have
                 expired on or about April 18, 2019, we are not aware of any
  18             information indicating that the campaign has been
  19             concluded. In any case, these recent events and our currently
                 effective suspension of member activities are negatively
  20             impacting our business in Hong Kong and China, and we
  21             expect that Hong Kong net sales (substantially all of which
                 were derived from products shipped to members residing in
  22             China) for the first half of 2019, and possibly beyond, will
  23             be substantially lower than comparable periods in 2018.
                 This anticipated decline in revenue will likely be greater than
  24             our ability to correspondingly reduce expenses, which could
  25             result in negative cash flows and a decreasing cash balance.
                 (Emphasis added).
  26
  27
  28
                                          - 92 -
         Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 93 of 101 Page ID #:231




   1        280. Indeed, NHTC’s suspension of “member activities” had a substantial
   2 negative impact upon the Company’s performance. For example, for 1Q 2019, NHTC
   3 reported net sales of just $19,328,000, compared with $52,367,000 for 1Q 2018. For
   4 1Q 2019, NHTC reported a net loss of $1,923,000, compared with net income of
   5 $8,824,000 for 1Q 2018.
   6        281. As a result of Defendants’ wrongful acts and omissions, and the
   7 precipitous decline in the market value of the Company’s securities, Plaintiff and other
   8 Class members have suffered significant losses and damages.
   9                  PLAINTIFF’S CLASS ACTION ALLEGATIONS
  10        282. Plaintiff brings this action as a class action pursuant to Federal Rule of
  11 Civil Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who
  12 purchased or otherwise acquired NHTC securities during the Class Period (the
  13 “Class”); and were damaged upon the revelation of the alleged corrective disclosure.
  14 Excluded from the Class are Defendants, the officers and directors of NHTC, members
  15 of the Individual Defendants’ immediate families and their legal representatives, heirs,
  16 successors or assigns and any entity in which the Individual Defendants have or had a
  17 controlling interest.
  18        283. The members of the Class are so numerous that joinder of all members is
  19 impracticable. Throughout the Class Period, NHTC securities were actively traded on
  20 the NASDAQ. While the exact number of Class members is unknown to Plaintiff at
  21 this time and can be ascertained only through appropriate discovery, Plaintiff believes
  22 that there are hundreds or thousands of members in the proposed Class.
  23        284. Plaintiff’s claims are typical of the claims of the members of the Class as
  24 all members of the Class are similarly affected by Defendants’ wrongful conduct in
  25 violation of federal law that is complained of herein.
  26
  27
  28
                                           - 93 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 94 of 101 Page ID #:232




   1         285. Plaintiff will fairly and adequately protect the interests of the members of
   2 the Class and has retained counsel competent and experienced in class and securities
   3 litigation. Plaintiff has no interests antagonistic to or in conflict with those of the Class.
   4         286. Common questions of law and fact exist as to all members of the Class
   5 and predominate over any questions solely affecting individual members of the Class.
   6 Among the questions of law and fact common to the Class are:
   7         •      whether the federal securities laws were violated by Defendants’ acts as
   8                alleged herein;
   9         •      whether statements made by Defendants to the investing public during the
  10                Class Period misrepresented material facts about the business, operations
  11                and management of NHTC;
  12         •      whether the Individual Defendants caused NHTC to issue false and
  13                misleading financial statements during the Class Period;
  14         •      whether Defendants acted knowingly or recklessly in issuing false and
  15                misleading financial statements;
  16         •      whether the prices of NHTC securities during the Class Period were
  17                artificially inflated because of the Defendants’ conduct complained of
  18                herein; and
  19         •      whether the members of the Class have sustained damages and, if so, what
  20                the proper measure of damages is.
  21         287. A class action is superior to all other available methods for the fair and
  22 efficient adjudication of this controversy since joinder of all members is impracticable.
  23 Furthermore, as the damages suffered by individual Class members may be relatively
  24 small, the expense and burden of individual litigation make it impossible for members
  25 of the Class to individually redress the wrongs done to them. There will be no difficulty
  26 in the management of this action as a class action.
  27
  28
                                           - 94 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 95 of 101 Page ID #:233




   1        288. Plaintiff will rely, in part, upon the presumption of reliance established by
   2 the fraud-on-the-market doctrine in that:
   3        (a)    Defendants made public misrepresentations or failed to disclose material
   4               facts during the Class Period;
   5        (b)    the omissions and misrepresentations were material;
   6        (c)    the Company’s securities are traded in efficient markets;
   7        (d)    the Company’s securities were liquid and traded with moderate to heavy
   8               volume during the Class Period;
   9        (e)    the Company traded on the NASDAQ, and was covered by multiple
  10               analysts;
  11        (f)    the misrepresentations and omissions alleged would tend to induce a
  12               reasonable investor to misjudge the value of the Company’s securities;
  13               Plaintiff and members of the Class purchased and/or sold the Company’s
  14               securities between the time the Defendants failed to disclose or
  15               misrepresented material facts and the time the true facts were disclosed,
  16               without knowledge of the omitted or misrepresented facts; and
  17        (g)    Unexpected material news about the Company was rapidly reflected in
  18               and incorporated into the Company’s stock price during the Class Period.
  19        289. Based upon the foregoing, Plaintiff and the members of the Class are
  20 entitled to a presumption of reliance upon the integrity of the market.
  21        290. Alternatively, Plaintiff and the members of the Class are entitled to the
  22 presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of
  23 the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants
  24 omitted material information in their Class Period statements in violation of a duty to
  25 disclose such information, as detailed above.
  26
  27
  28
                                           - 95 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 96 of 101 Page ID #:234




   1                                           COUNT I
                  Violations of Section 10(b) of the Exchange Act and Rule 10b-5
   2
                                      Against All Defendants
   3
              291. Plaintiff repeats and realleges each and every allegation contained above
   4
       as if fully set forth herein.
   5
              292. This Count is asserted against Defendants and is based upon Section 10(b)
   6
       of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by
   7
       the SEC.
   8
              293. During the Class Period, the Company and the Individual Defendants,
   9
       individually and in concert, directly or indirectly, disseminated or approved the false
  10
       statements specified above, which they knew or deliberately disregarded were
  11
       misleading in that they contained misrepresentations and failed to disclose material
  12
       facts necessary in order to make the statements made, in light of the circumstances
  13
       under which they were made, not misleading.
  14
              294. The Company and the Individual Defendants acted with scienter in that
  15
       they knew that the public documents and statements issued or disseminated in the name
  16
       of the Company were materially false and misleading; knew that such statements or
  17
       documents would be issued or disseminated to the investing public; and knowingly and
  18
       substantially participated, or acquiesced in the issuance or dissemination of such
  19
       statements or documents as primary violations of the securities laws. These defendants
  20
       by virtue of their receipt of information reflecting the true facts of the Company, their
  21
       control over, and/or receipt and/or modification of the Company’s allegedly materially
  22
       misleading statements, and/or their associations with the Company which made them
  23
       privy to confidential proprietary information concerning the Company, participated in
  24
       the fraudulent scheme alleged herein.
  25
              295. Individual Defendants, who are the senior officers and/or directors of the
  26
       Company, had actual knowledge of the material omissions and/or the falsity of the
  27
  28
                                           - 96 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 97 of 101 Page ID #:235




   1 material statements set forth above, and intended to deceive Plaintiff and the other
   2 members of the Class, or, in the alternative, acted with reckless disregard for the truth
   3 when they failed to ascertain and disclose the true facts in the statements made by them
   4 or other personnel of the Company to members of the investing public, including
   5 Plaintiff and the Class.
   6         296. As a result of the foregoing, the market price of the Company’s securities
   7 was artificially inflated during the Class Period. In ignorance of the falsity of the
   8 Company’s and the Individual Defendants’ statements, Plaintiff and the other members
   9 of the Class relied on the statements described above and/or the integrity of the market
  10 price of the Company’s securities during the Class Period in purchasing the Company’s
  11 securities at prices that were artificially inflated as a result of the Company’s and the
  12 Individual Defendants’ false and misleading statements.
  13         297. Had Plaintiff and the other members of the Class been aware that the
  14 market price of the Company’s securities had been artificially and falsely inflated by
  15 the Company’s and the Individual Defendants’ misleading statements and by the
  16 material adverse information which the Company and the Individual Defendants did
  17 not disclose, they would not have purchased the Company’s securities at the artificially
  18 inflated prices that they did, or at all.
  19         298.    As a result of the wrongful conduct alleged herein, Plaintiff and other
  20 members of the Class have suffered damages in an amount to be established at trial.
  21         299. By reason of the foregoing, the Company and the Individual Defendants
  22 have violated Section 10(b) of the 1934 Act and Rule 10b-5 promulgated thereunder
  23 and are liable to the Plaintiff and the other members of the Class for substantial
  24 damages which they suffered in connection with their purchases of the Company’s
  25 securities during the Class Period.
  26
  27
  28
                                           - 97 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 98 of 101 Page ID #:236




   1                                         COUNT II
                         Violations of Section 20(a) of the Exchange Act
   2
                               Against the Individual Defendants
   3
             300. Plaintiff repeats and realleges each and every allegation contained in the
   4
       foregoing paragraphs as if fully set forth herein.
   5
             301. During the Class Period, the Individual Defendants participated in the
   6
       operation and management of the Company, and conducted and participated, directly
   7
       and indirectly, in the conduct of the Company’s business affairs. Because of their senior
   8
       positions, they knew the adverse non-public information regarding the Company’s
   9
       business practices.
  10
             302. As officers and/or directors of a publicly owned company, the Individual
  11
       Defendants had a duty to disseminate accurate and truthful information with respect to
  12
       the Company’s financial condition and results of operations, and to correct promptly
  13
       any public statements issued by the Company which had become materially false or
  14
       misleading.
  15
             303. Because of their positions of control and authority as senior officers, the
  16
       Individual Defendants were able to, and did, control the contents of the various reports,
  17
       press releases and public filings which the Company disseminated in the marketplace
  18
       during the Class Period. Throughout the Class Period, the Individual Defendants
  19
       exercised their power and authority to cause the Company to engage in the wrongful
  20
       acts complained of herein. The Individual Defendants therefore, were “controlling
  21
       persons” of the Company within the meaning of Section 20(a) of the Exchange Act. In
  22
       this capacity, they participated in the unlawful conduct alleged which artificially
  23
       inflated the market price of the Company’s securities.
  24
             304. Each of the Individual Defendants, therefore, acted as a controlling person
  25
       of the Company. By reason of their senior management positions and/or being directors
  26
       of the Company, each of the Individual Defendants had the power to direct the actions
  27
  28
                                           - 98 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 99 of 101 Page ID #:237




   1 of, and exercised the same to cause, the Company to engage in the unlawful acts and
   2 conduct complained of herein. Each of the Individual Defendants exercised control
   3 over the general operations of the Company and possessed the power to control the
   4 specific activities which comprise the primary violations about which Plaintiff and the
   5 other members of the Class complain.
   6        305. By reason of the above conduct, the Individual Defendants are liable
   7 pursuant to Section 20(a) of the Exchange Act for the violations committed by the
   8 Company.
   9                                PRAYER FOR RELIEF
  10        WHEREFORE, Plaintiff demands judgment against Defendants as follows:
  11        A.     Determining that the instant action may be maintained as a class action
  12 under Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the
  13 Class representative;
  14        B.     Requiring Defendants to pay damages sustained by Plaintiff and the Class
  15 by reason of the acts and transactions alleged herein;
  16        C.     Awarding Plaintiff and the other members of the Class prejudgment and
  17 post-judgment interest, as well as her reasonable attorneys’ fees, expert fees and other
  18 costs; and
  19        D.     Awarding such other and further relief as this Court may deem just and
  20 proper.
  21
  22
  23
  24
  25
  26
  27
  28
                                           - 99 -
          Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 100 of 101 Page ID
                                  #:238



 1                           DEMAND FOR TRIAL BY JURY

 2         Plaintiff hereby demands a trial by jury.
 3
     Dated: June 3, 2019                   Respectfully submitted,
 4
 5                                         THE ROSEN LAW FIRM, P.A.
 6
                                            /s/ Laurence M. Rosen
 7                                          Laurence M. Rosen, Esq. (SBN 219683)
                                            355 S. Grand Avenue, Suite 2450
 8
                                            Los Angeles, CA 90071
 9                                          Telephone: (213) 785-2610
                                            Facsimile: (213) 226-4684
10
                                            Email: lrosen@rosenlegal.com
11
12                                          and

13                                          Jacob A. Goldberg
14                                          101 Greenwood Avenue, Suite 440
                                            Jenkintown, PA 19046
15                                          Telephone: (215) 600-2817
16                                          Facsimile: (212) 202-3827
                                            Email: jgoldberg@rosenlegal.com
17
18
                                            Counsel for Plaintiff
19
20
21
22
23
24
25
26
27
28
                                        - 100 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
Case 2:19-cv-00163-MWF-JPR Document 22 Filed 06/03/19 Page 101 of 101 Page ID
                                  #:239



 1                            CERTIFICATE OF SERVICE

 2        I hereby certify that on June 3, 2019, I electronically filed the foregoing
 3
     Amended Class Action Complaint for Violation of the Federal Securities Laws with
 4
 5 the Clerk of Court using the CM/ECF system, which will send notification of such to
 6 all CM/ECF participants.
 7
                                         THE ROSEN LAW FIRM, P.A.
 8
 9                                       By: /s/ Jacob A. Goldberg
                                         Jacob A. Goldberg
10                                       101 Greenwood Avenue, Suite 440
11                                       Jenkintown, PA 19046
                                         Telephone: (215) 600-2817
12                                       Facsimile: (212) 202-3827
13                                       E-M: jgoldberg@rosenlegal.com

14                                       Counsel for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        - 101 -
        Amended Class Action Complaint for Violation of the Federal Securities Laws
